                       Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 1 of 74 Page ID #:208


                                                                    Exhibit D


                                            Infringement Chart
#        Composition            Artist                                     Album           Imprint               ISRC
1    A Sleepin' Bee    Al Jarreau                Back To Back Legends              Cleopatra Records         USA560809680
2    A Sleepin' Bee    Al Jarreau                Master Classics                   Master Classics           USA370643545
3    A Sleepin' Bee    Bill Henderson            All‐Star Jazz Music               Cleopatra Records
4    A Sleepin' Bee    Bill Henderson            Jazz Of The Century               Cleopatra Records         QMDA71462400
5    A Sleepin' Bee    Bill Henderson            Vocal & Jazz Best                 Master Classics           USA371219068
6    A Sleepin' Bee    Bill Henderson            Voices In Jazz & Lounge           Stardust Records          USA371654726
7    A Sleepin' Bee    Billy Taylor Trio         Sleeping Bee                      Vintage Masters           USA561178640
8    A Sleepin' Bee    Buddy Collette ‐ Dick     Marx Makes Broadway               Stardust Records          USA371530560
                       Marx
9    A Sleepin' Bee    Carmen Mcrae              Greatest Jazz Masters             Vintage Masters           USA561138171
10   A Sleepin' Bee    Ernestine Anderson        Greatest Hits                     Vintage Masters           USA561191046
11   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters           USA561290949
12   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters           USA561290949
13   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters Inc.      USA561290949
14   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Matsers Inc.      USA561290919
15   A Sleepin' Bee    Johnny Smith;Ruth Price   Sings With Johnny Smith           Stardust Records          USA561467390
16   A Sleepin' Bee    June Christy              The Very Best Of 1955‐1960        Cleopatra Records         US6R21366985
17   A Sleepin' Bee    Mavis Rivers              Jazz of the 50's & 60's           Stereo Magic Records      QMBZ91366142
18   A Sleepin' Bee    Mavis Rivers              The Very Best of Mavis Rivers     Cleopatra Records         QMDA61350539
19   A Sleepin' Bee    Mel Torme                 Kisses from Me                    Master Classics
20   A Sleepin' Bee    Oscar Peterson & Nelson Essential Jazz Masters              Stardust Records          USA371387161
                       Riddle
21   A Sleepin' Bee    Sam Fletcher              I Believe In You                  Master Classics Records   USA371189135
                           Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 2 of 74 Page ID #:209


                                                                   Exhibit D


                                                Infringement Chart
#        Composition                Artist                              Album                               Imprint               ISRC
22   A Sleepin' Bee        Tony Bennett           The Ultimate Live Performance                     Stardust Records          USA371450111
23   Any Place I Hang My   Barbara Lea            Vocal & Jazz Essentials                           Vintage Masters           USA561189437
     Hat Is Home
24   Any Place I Hang My   Dick Van Dyke          Songs I Like                                      Master Classics           USA371385020
     Hat Is Home
25   Any Place I Hang My   Helen Merrill          Essential Masters                                 Master Classics
     Hat Is Home
26   Any Place I Hang My   Helen Merrill          Essential Masters                                 Master Classics Records   USA560961861
     Hat Is Home
27   Any Place I Hang My   Leslie Uggams          The Very Best of Leslie Uggams                    Master Classics           USA371133329
     Hat Is Home
28   As Long As I Live     Al Bowlly              1930s Classics                                    Master Classics           USA371417542
29   As Long As I Live     Anita O'Day            Live & Rare                                       Cleopatra Records         USA371231151
30   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics           USA371231151
31   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics
32   As Long As I Live     Anita O'Day            Live & Rare                                       Master Classics Records   USA371231151
33   As Long As I Live     Barbara Lea            Vocal & Jazz Essentials                           Vintage Masters           USA561189448
34   As Long As I Live     Benny Goodman          100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records          USA371387509
                           Sextet;Count Basie
35   As Long As I Live     Buddy Cole             Hammond Organ Greats 1958‐1960                    Vintage Masters Inc.      USA561138113
36   As Long As I Live     Charlie Christian      Complete Jazz Collection & Blues                  Vintage Masters Inc.
37   As Long As I Live     Charlie Christian      Complete Jazz Collection & Blues                  VINTAGE MASTERS INC.      US6R21208059
38   As Long As I Live     Charlie Christian      Complete Jazz Collection & Blues                  Vintage Masters Inc.      US6R21208058
39   As Long As I Live     Count Basie            100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records          USA371387509
                         Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 3 of 74 Page ID #:210


                                                                 Exhibit D


                                              Infringement Chart
#        Composition              Artist                                Album                       Imprint            ISRC
40   As Long As I Live   Dick Collins & His      Essential Jazz Masters                     Master Classics        USA370970815
                         Orchestra
41   As Long As I Live   Don Nelson              Essential Jazz Masters                     Vintage Masters        USA561275499
42   As Long As I Live   Eddy Duchin & His       50 All‐Time Greatest Hits                  Master Classics        USA371063941
                         Orchestra
43   As Long As I Live   George Harmonica Smith 100 Harmonica Jazz & Blues Classics         Master Classics
44   As Long As I Live   George Harmonica Smith Harmonica Blues Essentials                  Goldenlane Records
45   As Long As I Live   George Shearing         Essential Masters                          Stardust Records
46   As Long As I Live   George Shearing         Essential Masters                          Stardust Records       USV351323606
47   As Long As I Live   Jane Russell            The Very Best of Jane Russell              Master Classics        USA560984913
48   As Long As I Live   Kay Kyser               The Ultimate Collection (1939‐1947)        Vintage Masters Inc.   USA371443525
49   As Long As I Live   Lena Horne              Cotton Club ‐ 100 Classics                 Master Classics        USA371355099
50   As Long As I Live   Lena Horne              Cotton Club ‐ 100 Classics                 Master Classics        USA371355099
51   As Long As I Live   Lena Horne              Greatest Hits                              Cleopatra Records      QMFME1413652
52   As Long As I Live   Lena Horne              Marlene Dietrich ‐ Voices Of The Century   Vintage Masters        USA561290671
53   As Long As I Live   Lena Horne              The Best of the Cotton Club in Concert     Photoplay Records
54   As Long As I Live   Lena Horne              You're My Thrill                           Mocking Bird
55   As Long As I Live   Lennie Niehaus          Ultimate Jazz Collection                   Master Classics        USA371272482
56   As Long As I Live   Lew Stone & His Band    Vintage British Jazz                       Master Classics        USA370920873
57   As Long As I Live   Lurlean Hunter          The Very Best of Lurlean Hunter            Vintage Masters Inc.   USA371560031
58   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                    Stardust Records       USA371402611
59   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                    Stardust Records       USA371402611
60   As Long As I Live   Mark Murphy             Vocal Jazz (The Very Best Of)              Cleopatra Records      QMFME1496442
                         Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 4 of 74 Page ID #:211


                                                                  Exhibit D


                                                Infringement Chart
#        Composition              Artist                                  Album                           Imprint               ISRC
61   As Long As I Live   Martha Raye              The Very Best Of                                Master Classics
62   As Long As I Live   Martha Raye              The Very Best of Martha Raye                    Master Classics Records   USA370936435
63   As Long As I Live   Martha Raye              Vocal & Big Band Jazz                           Stardust Records
64   As Long As I Live   Martha Raye              Vocal & Big Band Jazz                           Stardust Records          USA561214583
65   As Long As I Live   Red Foley                The Very Best Of                                Goldenlane Records
66   As Long As I Live   Rosemary Clooney & The Essential Radio Sessions                          Master Classics
                         Earl Shelton Orchestra
67   As Long As I Live   Rosemary Clooney & The Essential Radio Sessions                          Master Classics           USA371156916
                         Earl Shelton Orchestra
68   As Long As I Live   Various Artists          Classic Vocal Jazz                              Cleopatra Records         QMBZ91366614
69   As Long As I Live   Various Artists          The Best Of The Cotton Club In Concert          Cleopatra Records         QM6XS1600324
70   As Long As I Live   Victor Silvester         Ballroom Dancing 1939‐1956                      Cleopatra Records         USA561264891
71   As Long As I Live   Victor Silvester         Ballroom Dancing 1939‐1956                      Vintage Masters Inc.
72   As Long As I Live   Wild Bill Davidson       A Monday Date                                   Mocking Bird
73   As Long As I Live   Wild Bill Davidson       At The Jazz Band Ball                           Mocking Bird
74   As Long As I Live   Wild Bill Davidson &     Essential Jazz Masters                          Stardust Records
                         Henry Red Allen
75   As Long As I Live   Will Bradley & His       The Very Best Of                                Master Classics
                         Orchestra
76   As Long As I Live   Will Bradley & His       The Very Best of Will Bradley & His Orchestra   Master Classics Records   USA371046375
                         Orchestra
77   Buds Won't Bud      Bea Wain                 The Very Best of Bea Wain                       Master Classics           USA370945960
78   Buds Won't Bud      Bea Wain                 The Very Best of Bea Wain                       Master Classics           USA370945960
79   Buds Won't Bud      Ethel Waters             Masters Of Jazz & Swing                         Stardust Records          USA370960032
                         Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 5 of 74 Page ID #:212


                                                               Exhibit D


                                           Infringement Chart
#       Composition               Artist                            Album                     Imprint                   ISRC
80   Buds Won't Bud      Various Artists     Masters Of Jazz & Swing                  Cleopatra Records             USA370960032
81   Buds Won't Bud      Various Artists     Masters Of Jazz & Swing                  Cleopatra Records             USA560946272
82   Cocoanut Sweet      Lena Horne          100 Vocal Classics                       Classic Music International
83   Cocoanut Sweet      Lena Horne          Greatest Hits                            Cleopatra Records             QMFME1413646
84   Cocoanut Sweet      Lena Horne          Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417152
85   Come Rain or Come   Al Jarreau          Back To Back Legends                     Cleopatra Records             USA560809675
     Shine
86   Come Rain or Come   Al Jarreau          Back To Back Legends                     Goldenlane Records
     Shine
87   Come Rain or Come   Al Jarreau          Master Classics                          Master Classics
     Shine
88   Come Rain or Come   Al Jarreau          Master Classics                          Master Classics               USA370643549
     Shine
89   Come Rain or Come   Al Jarreau          Soul Box                                 Cleopatra Records             USA560685985
     Shine
90   Come Rain or Come   Al Jarreau          Soul Box                                 Goldenlane
     Shine
91   Come Rain or Come   Al Jarreau          The Roots Of Cee Lo Green                Goldenlane Records            USA371369152
     Shine
92   Come Rain or Come   Amanda Ambrose      Live In Greenwich Village NYC            Master Classics               USA371273429
     Shine
93   Come Rain or Come   Amanda Ambrose      Live In Greenwich Village NYC            Master Classics               USA371273429
     Shine
94   Come Rain or Come   Anita O'Day         100 Vocal Classics                       Master Classics               USA371226598
     Shine
                         Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 6 of 74 Page ID #:213


                                                                Exhibit D


                                              Infringement Chart
#       Composition              Artist                               Album                 Imprint         ISRC
95   Come Rain or Come   Anita O'Day            100 Vocal Classics                  Master Classics
     Shine
96   Come Rain or Come   Anita O'Day            Day Dream                           Mocking Bird
     Shine
97   Come Rain or Come   Anita O'Day            Day Dream                           Mocking Bird
     Shine
98   Come Rain or Come   Anita O'Day            Live & Rare                         Master Classics     USA371231148
     Shine
99   Come Rain or Come   Anita O'Day            Live & Rare                         Master Classics     USA371231148
     Shine
100 Come Rain or Come    Anita O'Day            Live & Rare                         Master Classics     USA371231148
    Shine
101 Come Rain or Come    Ann Richards           Live In Hollywood                   Cleopatra Records   USA371340895
    Shine
102 Come Rain or Come    Ann Richards           Live In Hollywood                   Master Classics     USA371340895
    Shine
103 Come Rain or Come    Art Blakey             Zurich '58 ‐ In Concert             Stardust Records
    Shine
104 Come Rain or Come    Art Blakey             Zurich '58 ‐ In Concert             Stardust Records    USA371173297
    Shine
105 Come Rain or Come    Barbara Lea            Vocal & Jazz Essentials             Vintage Masters     USA561189447
    Shine
106 Come Rain or Come    Barbara Lea            Vocal & Jazz Essentials             Vintage Masters     USA561189447
    Shine
107 Come Rain or Come    Beverly Kelly;John     Essential Jazz Masters              Master Classics     USA371219878
    Shine                Whited;Pat Moran
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 7 of 74 Page ID #:214


                                                                Exhibit D


                                              Infringement Chart
#       Composition              Artist                                   Album                 Imprint                ISRC
108 Come Rain or Come   Bill Evans              Essential Jazz Masters               Burning Fire
    Shine
109 Come Rain or Come   Bill Evans Trio         1960 Birdland Sessions               Classic Music International
    Shine
110 Come Rain or Come   Bill Hollman            Essential Jazz Classics              Master Classics               USA370986322
    Shine
111 Come Rain or Come   Bill Holman             Essential Jazz Masters               Vintage Masters               USA371681615
    Shine
112 Come Rain or Come   Bill Holman             Ultimate Jazz Sessions               Stardust
    Shine
113 Come Rain or Come   Bill Holman             Ultimate Jazz Sessions               Stardust Records              USA371680165
    Shine
114 Come Rain or Come   Billie Holiday          The Very Best of Billie Holiday      Cleopatra Records             USA560723659
    Shine
115 Come Rain or Come   Billy Taylor            The Very Best Of                     Master Classics
    Shine
116 Come Rain or Come   Billy Taylor Trio       The Very Best of Billy Taylor Trio   Master Classics Records       USA371209008
    Shine
117 Come Rain or Come   Blue Mitchell;Jimmy     Greatest Jazz Masters                Stardust Records              USV351313529
    Shine               Heath
118 Come Rain or Come   Bob Fitzpatrick;Conte   Essential Jazz Masters               Vintage Masters               USA371681615
    Shine               Candoli; Lewis
                        Mccreary;Lou Levy
119 Come Rain or Come   Bobby Timmons           Essential Jazz Masters               Vintage Masters               USA561179399
    Shine
120 Come Rain or Come   Bobby Timmons           Essential Jazz Masters               Vintage Masters
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 8 of 74 Page ID #:215


                                                           Exhibit D


                                         Infringement Chart
#       Composition             Artist                          Album                         Imprint                ISRC
121 Come Rain or Come   Bobby Timmons      Essential Jazz Masters                  Vintage Masters Inc.
    Shine
122 Come Rain or Come   Bobby Troup        Route 66 ‐ The Best Of                  Vintage Masters               USA371681634
    Shine
123 Come Rain or Come   Bobby Troup        Route 66 ‐ The Best Of                  Vintage Masters               USA371681634
    Shine
124 Come Rain or Come   Buddy Greco        Essential Jazz Masters                  Stardust
    Shine
125 Come Rain or Come   Buddy Greco        Essential Jazz Masters                  Stardust Records              USA561189668
    Shine
126 Come Rain or Come   Buddy Greco        The Very Best Of Buddy Greco            Classic Music International
    Shine
127 Come Rain or Come   Carmell Jones      Essential Blues Masters                 Stardust                      US6R21307514
    Shine
128 Come Rain or Come   Carmen McRae       30 Classic Tracks                       Goldenlane Records
    Shine
129 Come Rain or Come   Carmen Mcrae       30 Classic Tracks                       Goldenlane Records            USV351372180
    Shine
130 Come Rain or Come   Chet Baker         Essential Jazz Masters                  Burning Fire
    Shine
131 Come Rain or Come   Chick Corea        100 Jazz Classics                       Master Classics               USA560752725
    Shine
132 Come Rain or Come   Chick Corea        Jazz Friends                            Stardust                      USA560752725
    Shine
133 Come Rain or Come   Chick Corea        Jazz Friends                            Stardust                      USA560752725
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 9 of 74 Page ID #:216


                                                                Exhibit D


                                            Infringement Chart
#       Composition              Artist                             Album                       Imprint                ISRC
134 Come Rain or Come   Chick Corea           Piano Jazz ‐ Greatest Songs            Stardust                      USA560755468
    Shine
135 Come Rain or Come   Chick Corea           Rain Songs                             Master Classics               USA371281979
    Shine
136 Come Rain or Come   Chick Corea           Rain Songs                             Master Classics               USA371281970
    Shine
137 Come Rain or Come   Chick Corea           Rain Songs                             Master Classics               USA371281979
    Shine
138 Come Rain or Come   Chris Connor          100+ Vocal Classics                    Classic Music International
    Shine
139 Come Rain or Come   Claire Austin         Sings the Blues                        Vintage Masters
    Shine
140 Come Rain or Come   Claire Austin         Sings The Blues                        Vintage Masters               USA561446142
    Shine
141 Come Rain or Come   Claire Austin         Vintage Blues Masters                  Goldenlane Records            USA561446151
    Shine
142 Come Rain or Come   Claire Austin         Vintage Blues Masters                  Goldenlane Records            USA561446151
    Shine
143 Come Rain or Come   Cleo Laine & John     If We Lived On The Top Of A Mountain   Vintage Masters               USA371681316
    Shine               Dankworth
144 Come Rain or Come   Cleo Laine & John     If We Lived On the Top of a Mountain   Vintage Masters Inc.          USA371681316
    Shine               Dankworth
145 Come Rain or Come   Clifford Brown        Greatest Jazz Moments                  Burning Fire
    Shine
146 Come Rain or Come   Connie Francis        Now Is The Hour                        Mocking Bird
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 10 of 74 Page ID #:217


                                                              Exhibit D


                                            Infringement Chart
#       Composition              Artist                              Album                         Imprint                ISRC
147 Come Rain or Come   Connie Francis        Now Is The Hour                           Mocking Bird
    Shine
148 Come Rain or Come   Connie Francis        Songs For You                             Mocking Bird
    Shine
149 Come Rain or Come   Connie Francis        Songs For You                             Mocking Bird
    Shine
150 Come Rain or Come   Connie Francis        The Ultimate Collection                   Burning Fire
    Shine
151 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust                      USA371486106
    Shine               Williams
152 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust Records              USA371486106
    Shine               Williams
153 Come Rain or Come   Dick Haymes           Essential Crooner Ballads                 Vintage Masters Inc.          USA561224371
    Shine
154 Come Rain or Come   Dinah Shore           The Ultimate Masters                      Classic Music International
    Shine
155 Come Rain or Come   Enoch Light           Persuasive Percussion 1960‐1961           Vintage Masters               USA561179556
    Shine
156 Come Rain or Come   Enoch Light           Persuasive Percussion 1960‐1961           Vintage Masters Inc.          USA561179556
    Shine
157 Come Rain or Come   Felicia Sanders       The Very Best of Felicia Sanders          Cleopatra Records             USA370936287
    Shine
158 Come Rain or Come   Felicia Sanders       The Very Best of Felicia Sanders          Master Classics               USA370936287
    Shine
159 Come Rain or Come   Fran Warren           Music From Robert De Niro Films           Soundtrack Classics           USA371185054
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 11 of 74 Page ID #:218


                                                                 Exhibit D


                                           Infringement Chart
#       Composition             Artist                                Album                Imprint               ISRC
160 Come Rain or Come   Fran Warren            Rain Songs                          Master Classics           USA371281970
    Shine
161 Come Rain or Come   Fran Warren            The Very Best of Fran Warren        Master Classics Records   USA370919199
    Shine
162 Come Rain or Come   Frank Rosolino         Essential Jazz                      Stardust Records          USCHR1309869
    Shine
163 Come Rain or Come   Frank Sinatra          Our Love Affair                     Mocking Bird
    Shine
164 Come Rain or Come   Garry Mulligan & The   Body &Soul                          Mocking Bird
    Shine               Concert Jazz Band
165 Come Rain or Come   Gerry Mulligan         In Concert ‐ 1960                   Master Classics           USA371146580
    Shine
166 Come Rain or Come   Gerry Mulligan         In Concert ‐ 1960                   Master Classics           USA371146580
    Shine
167 Come Rain or Come   Gerry Mulligan         In Concert! 1960                    Vintage Masters           USA561327612
    Shine
168 Come Rain or Come   Gerry Mulligan         In Concert! 1960                    Vintage Masters Inc.      USA561327612
    Shine
169 Come Rain or Come   Gerry Mulligan         Live & Rare Sessions                Master Classics           USA371196917
    Shine
170 Come Rain or Come   Gerry Mulligan         Live & Rare Sessions                Master Classics           USA371196917
    Shine
171 Come Rain or Come   Golddiggers            The Golddiggers                     Master Classics           USA371257185
    Shine
172 Come Rain or Come   Greg Morris            Soul Legend                         Cleopatra Records         USA371574162
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 12 of 74 Page ID #:219


                                                               Exhibit D


                                           Infringement Chart
#       Composition              Artist                              Album                                   Imprint                ISRC
173 Come Rain or Come   Greg Morris            Soul Legend                                        Vintage Masters               USA371574162
    Shine
174 Come Rain or Come   Harold Arlen           Harold Arlen And His Songs                         Classic Music International
    Shine
175 Come Rain or Come   Herb & Lorraine        Essential Jazz Masters                             Master Classics               USA371188691
    Shine               Geller;Mel Lewis;Red
                        Mitchell
176 Come Rain or Come   Horace Parlan          Essential Jazz Masters 1960‐1961                   Cleopatra Records             USA561402877
    Shine
177 Come Rain or Come   Horace Parlan          Essential Jazz Masters 1960‐1961                   Vintage Masters
    Shine
178 Come Rain or Come   Jack Kerouac           Beat Generation Poetry ‐ The Ultimate Collection   Master Classics               USA371173763
    Shine
179 Come Rain or Come   Jack Kerouac           Beat Generation Poetry ‐ The Ultimate Collection   Master Classics
    Shine
180 Come Rain or Come   Jerry Lewis            Very Best Of                                       Cleopatra Records             USA560731150
    Shine
181 Come Rain or Come   Jerry Lewis            Very Best Of                                       Stardust                      USA560731150
    Shine
182 Come Rain or Come   Jimmy Giuffre          100+ Essential Masters                             Classic Music International
    Shine
183 Come Rain or Come   Joe Williams           All‐Star Jazz Music                                Cleopatra Records             QMBZ91355562
    Shine
184 Come Rain or Come   Joe Williams           Jazz Of The Century                                Cleopatra Records             QMDA71462326
    Shine
185 Come Rain or Come   Joe Williams           Voices In Jazz & Lounge                            Stardust Records              USA371654646
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 13 of 74 Page ID #:220


                                                                 Exhibit D


                                             Infringement Chart
#       Composition             Artist                                 Album                      Imprint              ISRC
186 Come Rain or Come   John Coltrane          Greatest Jazz Masters                   Vintage Masters
    Shine
187 Come Rain or Come   John Coltrane          Greatest Jazz Masters                   Vintage Masters             USA561156086
    Shine
188 Come Rain or Come   John Coltrane          Ultimate Jazz Collection                Rolled Gold Classics (UK)
    Shine
189 Come Rain or Come   John Williams          Piano Essentials                        Vintage Masters             USA561290955
    Shine
190 Come Rain or Come   John Williams          Piano Essentials                        Vintage Masters             USA561290955
    Shine
191 Come Rain or Come   Johnny Janis           Guys And Dolls Of The 1950'S & 1960'S   Cleopatra Records           QMDA71332747
    Shine
192 Come Rain or Come   Johnny Janis           Jazz Vocal Essentials                   Vintage Masters             USA371641226
    Shine
193 Come Rain or Come   Johnny Janis           Jazz Vocal Essentials                   Vintage Masters             USA371641226
    Shine
194 Come Rain or Come   Johnny Whited;Pat      Essential Jazz Masters                  Master Classics             USA371219876
    Shine               Moran;Scott Lafaro
195 Come Rain or Come   Jr. Sammy Davis        Just for Lovers                         Stardust
    Shine
196 Come Rain or Come   Jr. Sammy Davis        The Best Of                             Stardust
    Shine
197 Come Rain or Come   Judy Garland           The Best Of                             Burning Fire
    Shine
198 Come Rain or Come   Judy Garland           The Very Best of Judy Garland           Cleopatra Records           USA560744328
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 14 of 74 Page ID #:221


                                                              Exhibit D


                                             Infringement Chart
#       Composition             Artist                                 Album                  Imprint                ISRC
199 Come Rain or Come   Judy Garland           The Very Best of Judy Garland       Stardust
    Shine
200 Come Rain or Come   Jules Farmer           Essential Masters                   Cleopatra Records             QM6XS1603008
    Shine
201 Come Rain or Come   Jules Farmer           Essential Masters                   Stardust
    Shine
202 Come Rain or Come   Kai Winding Septet     Trombone Panorama                   Stardust Records              QMFMG1365775
    Shine
203 Come Rain or Come   Kate Smith             30 Vocal Classics                   Master Classics
    Shine
204 Come Rain or Come   Kate Smith             30 Vocal Classics                   Master Classics               USA371290324
    Shine
205 Come Rain or Come   Kay Stevens            Ruckus At The Riviera! Live '61     Cleopatra Records             USA561209072
    Shine
206 Come Rain or Come   Kay Stevens            Ruckus At the Riviera! Live '61     Vintage Masters
    Shine
207 Come Rain or Come   Kay Stevens            Ruckus At the Riviera! Live '61     Vintage Masters Inc.
    Shine
208 Come Rain or Come   Kenny Drew             Greatest Jazz Masters               Vintage Masters               USA561139853
    Shine
209 Come Rain or Come   Kenny Drew             Greatest Jazz Masters               Vintage Masters
    Shine
210 Come Rain or Come   Len Barry              1‐2‐3 The Best Of                   Master Classics               USA371298892
    Shine
211 Come Rain or Come   Margaret Whiting       The Very Best Of                    Classic Music International
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 15 of 74 Page ID #:222


                                                              Exhibit D


                                            Infringement Chart
#       Composition             Artist                              Album                     Imprint            ISRC
212 Come Rain or Come   Margie Anderson       The Blues (1959)                     Screenland Records        USA371486360
    Shine
213 Come Rain or Come   Margie Rayburn        Female Jazz Lounge                   Cleopatra Records         QMFMG1357694
    Shine
214 Come Rain or Come   Max Roach             Essential Masters                    Stardust
    Shine
215 Come Rain or Come   Max Roach             Essential Masters                    Stardust Records          USA371653619
    Shine
216 Come Rain or Come   Max Roach             Jazz Best 1961‐1965                  Cleopatra Records         QMFMG1478639
    Shine
217 Come Rain or Come   Maxine Sullivan       The Ultimate Collection              Burning Fire
    Shine
218 Come Rain or Come   Maxine Sullivan       The Very Best Of                     Master Classics
    Shine
219 Come Rain or Come   Maxine Sullivan       The Very Best Of                     Master Classics
    Shine
220 Come Rain or Come   Maxine Sullivan       The Very Best of Maxine Sullivan     Master Classics Records   USA560935613
    Shine
221 Come Rain or Come   Miles Davis           New Age Songs                        Mocking Bird
    Shine
222 Come Rain or Come   Miles Davis           New Age Songs                        Mocking Bird
    Shine
223 Come Rain or Come   Miles Davis           The Best Of                          Stardust                  USA560744693
    Shine
224 Come Rain or Come   Miles Davis;Sarah     The Best Of                          Stardust                  USA560744693
    Shine               Vaughan
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 16 of 74 Page ID #:223


                                                                   Exhibit D


                                           Infringement Chart
#       Composition             Artist                                 Album                 Imprint                   ISRC
225 Come Rain or Come   Milt Jackson & Lucky     Essential Jazz Masters              Vintage Masters               USA561422692
    Shine               Thompson
226 Come Rain or Come   Milt Jackson & Lucky     Essential Jazz Masters              Vintage Masters Inc.
    Shine               Thompson
227 Come Rain or Come   Oscar Pettiford          The Very Best Of                    Master Classics
    Shine
228 Come Rain or Come   Pat Moran                Essential Jazz Masters              Master Classics               USA371219878
    Shine
229 Come Rain or Come   Pat Moran                Essential Jazz Masters              Master Classics Records       USA371219876
    Shine
230 Come Rain or Come   Pat Moran;Scott Lafaro   Essential Jazz Masters              Master Classics               USA371227451
    Shine
231 Come Rain or Come   Patti Page               Another Time; Another Place         Goldenlane Records            US6R21357465
    Shine
232 Come Rain or Come   Paula May                The Blues                           Stardust Records              USA371385203
    Shine
233 Come Rain or Come   Polly Bergen             My Heart Sings                      Vintage Masters               USA561311968
    Shine
234 Come Rain or Come   Polly Bergen             My Heart Sings                      Vintage Masters               USA561311968
    Shine
235 Come Rain or Come   Polly Bergen             Vintage Memories                    Master Classics               USA370915544
    Shine
236 Come Rain or Come   Ray Charles              Love Collection                     Classic Music International
    Shine
237 Come Rain or Come   Ray Charles              The No. 1 American Songbook Ever!   Goldenlane Records            USA561101969
    Shine
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 17 of 74 Page ID #:224


                                                                 Exhibit D


                                          Infringement Chart
#       Composition              Artist                              Album                                 Imprint                ISRC
238 Come Rain or Come   Ray Charles            The Ultimate Collection                          Classic Music International
    Shine
239 Come Rain or Come   Sam "The Man" Taylor   Cool Summer Jazz Chill Out                       Cleopatra Records             QMFMF1429943
    Shine
240 Come Rain or Come   Sam Jones              The Soul Society                                 Cleopatra Records             US6R21393818
    Shine
241 Come Rain or Come   Sam Jones              The Soul Society                                 Stardust                      US6R21393818
    Shine
242 Come Rain or Come   Sammy Davis Jr.        Just For Lovers                                  Stardust Records              USA371531174
    Shine
243 Come Rain or Come   Sammy Davis Jr.        The Best Of                                      Cleopatra Records             USA560736945
    Shine
244 Come Rain or Come   Sarah Vaughan          The Ultimate Collection                          Burning Fire
    Shine
245 Come Rain or Come   Scott LaFaro           Essential Jazz Masters                           Master Classics
    Shine
246 Come Rain or Come   Shirley Horn           Embers & Ashes ‐ Songs Of Love Lost              Stardust                      USA371464409
    Shine
247 Come Rain or Come   Shirley Horn           Embers & Ashes ‐ Songs Of Love Lost              Stardust Records              USA371464409
    Shine
248 Come Rain or Come   Shirley Horn           Vocal Jazz Greats                                Vintage Masters               USA561139106
    Shine
249 Come Rain or Come   Shirley Horn           Vocal Jazz Greats                                Vintage Masters               USA561139106
    Shine
250 Come Rain or Come   Sonny Stitt            Sonny Stitt Plays Arrangements From The Pen Of   Master Classics               USA371299175
    Shine                                      Johnny Richards & Quincy Jones
                        Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 18 of 74 Page ID #:225


                                                                   Exhibit D


                                             Infringement Chart
#       Composition              Artist                                 Album                                Imprint       ISRC
251 Come Rain or Come   Sonny Stitt              Sonny Stitt Plays Arrangements From The Pen Of   Master Classics      USA371299175
    Shine                                        Johnny Richards & Quincy Jones
252 Come Rain or Come   Stanley Turrentine       Jazz Classics (1960‐1961)                        Stardust
    Shine
253 Come Rain or Come   Stanley Turrentine       Jazz Classics (1960‐1961)                        Stardust Records     US6R21315446
    Shine
254 Come Rain or Come   The Concert Jazz Band    Body &Soul                                       Mocking Bird
    Shine
255 Come Rain or Come   The Harold Land Quartet Live In Canada; 1958                              Master Classics      USA371172086
    Shine
256 Come Rain or Come   The Harold Land‐Carmell The Essential Masters                             Master Classics      USA371080618
    Shine               Jones Quintet
257 Come Rain or Come   The Harold Land‐Carmell The Essential Masters                             Master Classics      USA371080618
    Shine               Jones Quintet
258 Come Rain or Come   The Kai Winding Septet   Trombone Panorama                                Stardust             QMFMG1365775
    Shine
259 Come Rain or Come   The Kenny Drew Trio      Jazz Essentials                                  Master Classics      USA371152914
    Shine
260 Come Rain or Come   Tommy Tucker             Hi‐Heel Sneakers: The Best Of                    Master Classics      USA371210559
    Shine
261 Come Rain or Come   Various Artists          Swingin' Jazz Classics ‐ Deluxe Edition          Cleopatra Records    US6R21466532
    Shine
262 Come Rain or Come   Various Artists          The Pioneers Of Jazz                             Cleopatra Records    QMDA71461858
    Shine
263 Come Rain or Come   Wynton Kelly             Piano Blues Essentials                           Master Classics
    Shine
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 19 of 74 Page ID #:226


                                                                 Exhibit D


                                                Infringement Chart
#        Composition                Artist                              Album                               Imprint                 ISRC
264 Come Rain or Come       Wynton Kelly          Piano Blues Essentials                            Master Classics             USA371273085
    Shine
265 Come Rain or Come       Wynton Kelly          Piano Blues Essentials                            Master Classics
    Shine
266 Don't Like Goodbyes     Bill Henderson        Vocal & Jazz Best                                 Master Classics Records
267 Down With Love          Blossom Dearie        The Ultimate Collection                           Rolled Gold Classics (UK)
268 Down With Love          Blossom Dearie        The Very Best of Blossom Dearie                   Master Classics             USA371115230
269 Down With Love          Jeri Southern         Essential Masters                                 Burning Fire
270 Down With Love          Lee Wiley             Sings Rodgers & Hart and Harold Arlen             Master Classics             US6R21315340
271 Down With Love          Lee Wiley             The Very Best of Lee Wiley                        Vintage Masters Inc.        USA561446288
272 Evelina                 Cass Daley            The Very Best Of                                  Goldenlane Records
273 Evelina                 Cass Daley            The Very Best of Cass Daley                       Goldenlane Records
274 For Every Fish          Adelaide Hall         Jamaica (Original 1957 Cast Recording)            Soundtrack Classics         USA371417161
275 For Every Man There’s   Benny Goodman & His   100 Vocal & Jazz Classics ‐ Vol. 17 (1947‐1949)   Stardust Records            USA371424721
    A Woman                 Orchestra
276 For Every Man There’s   Connie Russell        The Very Best of Connie Russell                   Vintage Masters             USA561275284
    A Woman
277 For Every Man There’s   Ethel Ennis           Once Again                                        Stardust Records            USV291373400
    A Woman
278 For Every Man There’s   Mal Waldron           Essential Jazz Masters (1956‐1961)                Stardust Records
    A Woman
279 For Every Man There’s   Peggy Lee             100 Vocal Classics                                Master Classics             QMFMG1309821
    A Woman
280 For Every Man There’s   Peggy Lee & Benny     The Complete Best Of                              Cleopatra Records           USA560737298
    A Woman                 Goodman
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 20 of 74 Page ID #:227


                                                                     Exhibit D


                                                   Infringement Chart
#        Composition                  Artist                                Album                          Imprint                   ISRC
281 For Every Man There’s   Shirley Bassey           The Ultimate Collection 1957‐1961             Cleopatra Records             US6R21366218
    A Woman
282 For Every Man There’s   Shirley Bassey           Voice Of The Century                          Cleopatra Records             QMDA71416217
    A Woman
283 Fun To Be Fooled        Anita Ellis              The Very Best of Anita Ellis                  Master Classics               USA371182686
284 Fun To Be Fooled        Anita Ellis              The Very Best of Anita Ellis                  Master Classics               USA371182686
285 Fun To Be Fooled        Lee Wiley                Sings Rodgers & Hart and Harold Arlen         Master Classics               US6R21315341
286 Fun To Be Fooled        Lee Wiley                Sings Rodgers & Hart and Harold Arlen         Master Classics               US6R21315341
287 Fun To Be Fooled        Lee Wiley                The Very Best of Lee Wiley                    Vintage Masters               USA561446291
288 Fun To Be Fooled        Lee Wiley                The Very Best of Lee Wiley                    Vintage Masters               USA561446291
289 Get Happy               Harry Sweets Edison      Archive Of American Popular Music 1946‐1951   Master Classics               USA371046097
290 Get Happy               Art Tatum                The Ultimate Collection                       Classic Music International
291 Get Happy               Barbara Carroll Trio     The Ultimate Collection                       Burning Fire
292 Get Happy               Benny Goodman            B.G. In Hi‐Fi                                 Master Classics               USA561055902
293 Get Happy               Benny Goodman            B.G. In Hi‐Fi                                 Master Classics               USA561055902
294 Get Happy               Benny Goodman            Jazz For Everybody Vol. 1                     Mocking Bird
295 Get Happy               Benny Goodman            Jazz For Everybody Vol. 1                     Mocking Bird
296 Get Happy               Benny Goodman            Very Best Of                                  Cleopatra Records             USA560725809
297 Get Happy               Benny Goodman & His      The Best Of The Big Bands                     Burning Fire
                            Orchestra
298 Get Happy               Bill Anthony;Frank       Essential Jazz Masters                        Stardust Records              USA371486912
                            Isola;Stan Getz
299 Get Happy               Bud Powell               The Ultimate Collection                       Classic Music International
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 21 of 74 Page ID #:228


                                                                 Exhibit D


                                            Infringement Chart
#       Composition           Artist                                  Album                               Imprint                ISRC
300 Get Happy         Bud Powell                This Is Jazz, Vol 2                            Burning Fire
301 Get Happy         Buddy DeFranco            The Very Best of Buddy DeFranco                Master Classics               USA371277102
302 Get Happy         Buddy DeFranco            The Very Best of Buddy DeFranco                Master Classics               USA371277102
303 Get Happy         Chet Baker, Gerry         One Night Only                                 Master Classics               USA560955451
                      Mulligan Lee Konitz
304 Get Happy         Claude Williamson         Essential Jazz Masters                         Master Classics               USA371184581
305 Get Happy         Coleman Hawkins           The Ultimate Greatest Collection               Burning Fire
306 Get Happy         Derek Smith;Johnny        The Very Best of Johnny Dankworth              Master Classics               USA371156287
                      Dankworth & His
                      Orchestra
307 Get Happy         Dorothy Collins           The Very Best of Dorothy Collins               Master Classics               USA561018089
308 Get Happy         Dorothy Collins           The Very Best of Dorothy Collins               Master Classics               USA561018089
309 Get Happy         Emilio Reyes              Merengue Hits                                  Goldenlane Records            USA371194626
310 Get Happy         Emilio Reyes              Merengue Hits                                  Goldenlane Records            USA371194626
311 Get Happy         Frank Sinatra             Famous Jazz For All ‐ When You                 Mocking Bird
312 Get Happy         Frankie Trumbauer & His 100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)   Stardust Records              USA371355449
                      Orchestra
313 Get Happy         Gerry Mulligan & Chet     Essential Jazz Masters                         Stardust
                      Baker
314 Get Happy         Gerry Mulligan & Chet     Essential Jazz Masters                         Stardust Records              USA371621235
                      Baker
315 Get Happy         Harry James and His       The Young Man With A Horn                      Classic Music International
                      Orchestra
316 Get Happy         Harry Sweets Edison       Archive Of American Popular Music 1946‐1951    Master Classics
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 22 of 74 Page ID #:229


                                                                Exhibit D


                                          Infringement Chart
#       Composition            Artist                                     Album                                Imprint         ISRC
317 Get Happy         J. J. Johnson              The Very Best of J. J. Johnson                     Cleopatra Records      USA560731085
318 Get Happy         J.J. Johnson               The Very Best of J.J. Johnson                      Stardust               USA560731085
319 Get Happy         Jane Froman                The Very Best of Jane Froman                       Master Classics        USA371064130
320 Get Happy         Jane Froman                The Very Best of Jane Froman                       Master Classics        USA371064130
321 Get Happy         Jane Froman                With A Song In My Heart (Music From The Original   Master Classics        USA371265739
                                                 1952 Motion Picture Soundtrack)
322 Get Happy         Jerry Lewis                Very Best Of                                       Cleopatra Records      USA560731145
323 Get Happy         Jerry Lewis                Very Best Of                                       Stardust               USA560731145
324 Get Happy         Jimmy Smith                Classic Jazz 1956‐1960                             Vintage Masters
325 Get Happy         Jimmy Smith                Classic Jazz 1956‐1960                             Vintage Masters Inc.   USA561191254
326 Get Happy         Jimmy Smith                The Very Best of Jimmy Smith                       Stardust               USA560789272
327 Get Happy         Jimmy Smith                The Very Best of Jimmy Smith                       Stardust               USA560789272
328 Get Happy         Joan Merrill               The Rare Concert & Radio Years                     Cleopatra Records      QM6XS1600282
329 Get Happy         Joan Merrill               The Rare Concert & Radio Years                     Photoplay Records
330 Get Happy         Joe Harriott               Early Free Jazz Fusion                             Vintage Masters        USA561155404
331 Get Happy         Joe Harriott               Early Free Jazz Fusion                             Vintage Masters        USA561155404
332 Get Happy         Joe Harriott               Early Free Jazz Fusion                             Vintage Masters Inc.   USA561155404
333 Get Happy         Joe Harriott               Essential Jazz Masters                             Vintage Masters        USA561142764
334 Get Happy         Joe Harriott;Tony Kinsey   Ultimate Retro Jazz Lounge                         Stardust Records       QMFMG1357908
                      Trio
335 Get Happy         John Williams              Piano Essentials                                   Vintage Masters        USA561290924
336 Get Happy         John Williams              Piano Essentials                                   Vintage Masters        USA561290924
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 23 of 74 Page ID #:230


                                                                 Exhibit D


                                          Infringement Chart
#       Composition              Artist                                 Album                   Imprint                ISRC
337 Get Happy         Johnny Dankworth & His The Very Best Of                        Master Classics
                      Orchestra
338 Get Happy         Judy Garland              A Night At The Palace                Cleopatra Records             USA560955430
339 Get Happy         Judy Garland              Great American Songbook              Classic Music International
340 Get Happy         Judy Garland              No. 1 Musical Collection Ever!       Cleopatra Records             USA561387816
341 Get Happy         Judy Garland              The Great American Songbook          Burning Fire
342 Get Happy         Judy Garland              The Very Best of Judy Garland        Stardust                      USA560744332
343 Get Happy         Judy Garland              Vocal Wedding Collection             Cleopatra Records             QMFME1349945
344 Get Happy         Kathy Kirby               Greatesthits                         Master Classics               USA371231871
345 Get Happy         Kenny Burrell             Essential Masters                    Burning Fire
346 Get Happy         Lars Gullin               Essential Jazz Masters               Cleopatra Records             QM6XS1603111
347 Get Happy         Lars Gullin               Essential Jazz Masters               Stardust
348 Get Happy         Lee Konitz; Chet Baker;   One Night Only                       Cleopatra Records             USA560955451
                      Gerry Mulligan
349 Get Happy         Lou Levy                  Essential Jazz Masters               Master Classics               USA371288598
350 Get Happy         Lou Levy                  Essential Jazz Masters               Master Classics               USA371288598
351 Get Happy         Mal Waldron               Essential Jazz Masters (1956‐1961)   Stardust
352 Get Happy         Mal Waldron               Essential Jazz Masters (1956‐1961)   Stardust Records
353 Get Happy         Mary Kaye Trio            A Night In Las Vegas                 Master Classics
354 Get Happy         Oscar Peterson            The Greatest Collection              Classic Music International
355 Get Happy         Oscar Peterson            The Very Best of Oscar Peterson      Cleopatra Records             USA560736916
356 Get Happy         Oscar Peterson            The Very Best of Oscar Peterson      Stardust
357 Get Happy         Randy Weston              Essential Jazz Masters               Stardust Records              USA371359824
                          Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 24 of 74 Page ID #:231


                                                                 Exhibit D


                                               Infringement Chart
#        Composition               Artist                                Album                    Imprint                ISRC
358 Get Happy             Randy Weston           Essential Jazz Masters                Stardust Records              USA371359824
359 Get Happy             Ray Nance              Body and Soul                         Stardust
360 Get Happy             Ray Nance              Body And Soul                         Stardust Records              USA561309575
361 Get Happy             Sal Salvador           Essential Guitar Masters              Master Classics               USA371185216
362 Get Happy             Sal Salvador           Essential Guitar Masters              Master Classics               USA371185216
363 Get Happy             Sal Salvador           Jazz Guitar Greats                    Master Classics               USA371133689
364 Get Happy             Sal Salvador           Jazz Guitar Greats                    Master Classics               USA371133689
365 Get Happy             Sammy Stokes;Tony      Essential Jazz Masters                Vintage Masters               USA561142764
                          Kinsey
366 Get Happy             Shorty Rogers          100+ Classics                         Classic Music International
367 Get Happy             Stan Getz              Greatest Jazz Masters                 Burning Fire
368 Get Happy             The Mary Kaye Trio     A Night In Las Vegas                  Master Classics               USA371210493
369 Get Happy             Tony Fruscella         Live Sessions                         Master Classics               USA371071580
370 Get Happy             Various Artists        Romantic Jazz & Love Songs            Cleopatra Records             QMFMG1452495
371 Get Happy             Various Artists        The Great American Songbook           Stardust                      USA560791149
372 Happy As The Day Is   Duke Ellington         Highlights                            Mocking Bird
    Long
373 Happy As The Day Is   Duke Ellington         I Can't Give You Anything But Love    Mocking Bird
    Long
374 Happy As The Day Is   Fletcher Henderson     Essential Big Band Masters            Stardust Records              USA371504735
    Long
375 Happy As The Day Is   Fletcher Henderson     The Very Best of Fletcher Henderson   Stardust Records              USA371453332
    Long
376 Hooray For Love       Bill Henderson         Vocal & Jazz Best                     Master Classics               USA371219079
                                Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 25 of 74 Page ID #:232


                                                                    Exhibit D


                                                  Infringement Chart
#         Composition                    Artist                            Album                     Imprint           ISRC
377 Hooray For Love             Bobby Short         All‐Star Jazz Music                      Cleopatra Records     QMBZ91355621
378 Hooray For Love             Bobby Short         Jazz Of The Century                      Cleopatra Records     QMDA71462383
379 Hooray For Love             Bobby Short         Voices In Jazz & Lounge                  Stardust Records      USA371654709
380 Hooray For Love             Debbie Reynolds     The Very Best Of                         Photoplay Records
381 Hooray For Love             Debbie Reynolds     The Very Best of Debbie Reynolds         Cleopatra Records     USA560515189
382 Hooray For Love             Debbie Reynolds     The Very Best of Debbie Reynolds         Cleopatra Records     USA560515190
383 Hooray For Love             Debbie Reynolds     The Very Best of Debbie Reynolds         Cleopatra Records     QMDA71491753
384 Hooray For Love             Debbie Reynolds     The Very Best of Debbie Reynolds         Cleopatra Records     QMDA71491760
385 Hooray For Love             Gordon MacRae       Greatest Hits                            Goldenlane Records    USCHR1398645
386 Hooray For Love             Mavis Rivers        The Very Best of Mavis Rivers            Cleopatra Records     QMDA61350571
387 Hooray For Love             Mel Tormé           The Best Of                              Stardust Records      USA560871967
388 Hooray For Love             Mel Tormé           The Best of Mel Tormé                    Stardust Records
389 Hooray For Love             Shirley Bassey      The Ultimate Collection 1957‐1961        Cleopatra Records     US6R21366226
390 Hooray For Love             Shirley Bassey      Voice Of The Century                     Cleopatra Records     QMDA71416224
391 I Don't Think I'll End It   Lena Horne          Jamaica (Original 1957 Cast Recording)   Soundtrack Classics   USA371417162
    All Today
392 I Gotta Right To Sing       Al Hibbler          Unchained Melody ‐ The Best Of           Master Classics       USA371166089
    The Blues
393 I Gotta Right To Sing       Art Tatum           100 Jazz Classics                        Master Classics       USA371257370
    The Blues
394 I Gotta Right To Sing       Art Tatum           100 Jazz Classics                        Master Classics
    The Blues
395 I Gotta Right To Sing       Art Tatum           100 Jazz Classics                        Master Classics       USA371257370
    The Blues
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 26 of 74 Page ID #:233


                                                                 Exhibit D


                                              Infringement Chart
#        Composition                 Artist                             Album                                 Imprint                ISRC
396 I Gotta Right To Sing   Art Tatum             Blue Skies                                       Mocking Bird
    The Blues
397 I Gotta Right To Sing   Art Tatum             Blue Skies                                       Mocking Bird
    The Blues
398 I Gotta Right To Sing   Art Tatum             Piano Greats                                     Stardust                      USA560752621
    The Blues
399 I Gotta Right To Sing   Art Tatum             Piano Greats                                     Stardust
    The Blues
400 I Gotta Right To Sing   Art Tatum             Rare Recordings                                  Mocking Bird
    The Blues
401 I Gotta Right To Sing   Art Tatum             The Ultimate Collection                          Classic Music International
    The Blues
402 I Gotta Right To Sing   Art Tatum             The Very Best Of                                 Classic Music International
    The Blues
403 I Gotta Right To Sing   Benny Goodman         The Ultimate Collection                          Burning Fire
    The Blues
404 I Gotta Right To Sing   Benny Goodman & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355581 (?
    The Blues               Orchestra
405 I Gotta Right To Sing   Big Miller            Essential Rhythm & Blues                         Master Classics               USA371196617
    The Blues
406 I Gotta Right To Sing   Big Miller            Essential Rhythm & Blues                         Master Classics               USA371196617
    The Blues
407 I Gotta Right To Sing   Big Miller            The Essential Collection                         Goldenlane Records            USV351346547
    The Blues
408 I Gotta Right To Sing   Big Miller            The Essential Collection                         Goldenlane Records            USV351346547
    The Blues
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 27 of 74 Page ID #:234


                                                                     Exhibit D


                                                 Infringement Chart
#        Composition                 Artist                              Album                              Imprint                   ISRC
409 I Gotta Right To Sing   Billie Holiday         100 Greatest Billie Holiday Tracks               Classic Music International
    The Blues
410 I Gotta Right To Sing   Billie Holiday         Greatest Hits                                    Classic Music International
    The Blues
411 I Gotta Right To Sing   Billie Holiday         Greatest Hits                                    Cleopatra Records             USV291355206
    The Blues
412 I Gotta Right To Sing   Billie Holliday        Everything I Have Is Yours                       Mocking Bird
    The Blues
413 I Gotta Right To Sing   Billy Eckstine         Classic Masters                                  Cleopatra Records             QMFMG1358637
    The Blues
414 I Gotta Right To Sing   Boyd Raeburn           Teen Rock                                        Vintage Masters Inc.          USA371640984
    The Blues
415 I Gotta Right To Sing   Cab Calloway & His     100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355570 (?
    The Blues               Orchestra
416 I Gotta Right To Sing   Cootie Williams        Essential Jazz Masters                           Stardust Records              USA371424081
    The Blues
417 I Gotta Right To Sing   Dorothy Lamour         The Ultimate Collection                          Master Classics               USA561036829
    The Blues
418 I Gotta Right To Sing   Dorothy Lamour         The Ultimate Collection                          Master Classics               USA561036829
    The Blues
419 I Gotta Right To Sing   Dorothy Lamour         The Very Best of Dorothy Lamour                  Master Classics               USA370931877
    The Blues
420 I Gotta Right To Sing   Dorothy Lamour         The Very Best of Dorothy Lamour                  Master Classics
    The Blues
421 I Gotta Right To Sing   Enoch Light            Persuasive Percussion 1960‐1961                  Vintage Masters Inc.          USA561179594
    The Blues
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 28 of 74 Page ID #:235


                                                                   Exhibit D


                                               Infringement Chart
#        Composition                Artist                                 Album                           Imprint          ISRC
422 I Gotta Right To Sing   Ethel Merman           The Very Best of Ethel Merman                   Burning Fire
    The Blues
423 I Gotta Right To Sing   George Chisholm        Essential Jazz Masters                          Cleopatra Records    USA371089536
    The Blues
424 I Gotta Right To Sing   George Chisholm        Essential Jazz Masters                          Master Classics      USA371089536
    The Blues
425 I Gotta Right To Sing   George Chisholm        Essential Jazz Masters                          Master Classics      USA371089536
    The Blues
426 I Gotta Right To Sing   Ginny Simms            Flappers & Cabaret Jazz                         Stardust Records     QMDA61362694
    The Blues
427 I Gotta Right To Sing   Ginny Simms            Girls Sing Jazz & Blues                         Cleopatra Records    QMBZ91394671
    The Blues
428 I Gotta Right To Sing   Ginny Simms            Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters      USA561291696
    The Blues                                      Era
429 I Gotta Right To Sing   Ginny Simms            Tallulah Bankhead ‐ Old Hollywood Jazz Era      Cleopatra Records    USA561310720
    The Blues
430 I Gotta Right To Sing   Ginny Simms            Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters      USA561310720
    The Blues
431 I Gotta Right To Sing   Jack Teagarden         Greatest Hits                                   Goldenlane Records   USA560900135
    The Blues
432 I Gotta Right To Sing   Jack Teagarden         Greatest Hits                                   Goldenlane Records
    The Blues
433 I Gotta Right To Sing   Jack Teagarden & His   Hipster Coffee & Jazz                           Cleopatra Records    US6R21466150
    The Blues               Orchestra
434 I Gotta Right To Sing   Jack Teagarden & His   Oldies Mega Hits Of The Jazz Era                Cleopatra Records    QM6MZ1411664
    The Blues               Orchestra
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 29 of 74 Page ID #:236


                                                                     Exhibit D


                                               Infringement Chart
#        Composition                Artist                                 Album               Imprint                   ISRC
435 I Gotta Right To Sing   Jack Teagarden And His   100 Swing Jazz Classics           Master Classics               USA371276643
    The Blues               Orchestra
436 I Gotta Right To Sing   Julie London             The Very Best of Julie London     Burning Fire
    The Blues
437 I Gotta Right To Sing   Lee Wiley                The Very Best Of                  Vintage Masters Inc.
    The Blues
438 I Gotta Right To Sing   Lee Wiley                The Very Best of Lee Wiley        Vintage Masters               USA561446311
    The Blues
439 I Gotta Right To Sing   Lee Wiley                The Very Best of Lee Wiley        Vintage Masters
    The Blues
440 I Gotta Right To Sing   Lee Wiley                Vintage Memories                  Master Classics               USA370915561
    The Blues
441 I Gotta Right To Sing   Lena Horne               100 Vocal Classics                Classic Music International
    The Blues
442 I Gotta Right To Sing   Lena Horne               Greatest Hits                     Cleopatra Records             QMFME1413663
    The Blues
443 I Gotta Right To Sing   Lena Horne               You're My Thrill                  Mocking Bird
    The Blues
444 I Gotta Right To Sing   Lena Horne               You're My Thrill                  Mocking Bird
    The Blues
445 I Gotta Right To Sing   Louis Armstrong          100 Jazz Classics                 Master Classics               USA371144958
    The Blues
446 I Gotta Right To Sing   Louis Armstrong          100 Jazz Classics                 Master Classics               USA371144958
    The Blues
447 I Gotta Right To Sing   Louis Armstrong          100 Jazz Classics                 Master Classics               USA371144958
    The Blues
                            Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 30 of 74 Page ID #:237


                                                                   Exhibit D


                                               Infringement Chart
#        Composition                 Artist                                 Album                            Imprint                   ISRC
448 I Gotta Right To Sing   Louis Armstrong         Archive Of American Popular Music 1893‐1946      Master Classics               USA371044688
    The Blues
449 I Gotta Right To Sing   Louis Armstrong         Greatest Hits Of All Time,                       Classic Music International
    The Blues
450 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters               USA561422872
    The Blues
451 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters               USA561422858
    The Blues
452 I Gotta Right To Sing   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355611 (?
    The Blues               Orchestra
453 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Vintage Masters               USA371559441
    The Blues
454 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Vintage Masters Inc.          USA371559441
    The Blues
455 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197219
    The Blues
456 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197219
    The Blues
457 I Gotta Right To Sing   Oscar Peterson          The Greatest Collection                          Classic Music International
    The Blues
458 I Gotta Right To Sing   Pete Fountain           Dixieland Essentials                             Stardust Records              USA371401943
    The Blues
459 I Never Has Seen Snow   Beverly Kenney          Sings with Jimmy Jones                           Stardust Records              USV291363694
460 I Never Has Seen Snow   Beverly Kenney          Vocal and Jazz Essentials                        Vintage Masers Inc.
461 I Never Has Seen Snow   Eileen Farrell          The Very Best of Eileen Farrell                  Cleopatra Records             USV351389006
462 I Never Has Seen Snow   Eileen Farrell          The Very Best of Eileen Farrell                  Stardus Records               USV351389006
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 31 of 74 Page ID #:238


                                                                  Exhibit D


                                               Infringement Chart
#        Composition                  Artist                            Album                    Imprint               ISRC
463 I Never Has Seen Snow     Merv Griffin        The Very Best of Merv Griffin          Cleopatra Records         QMBZ91357678
464 I Wonder What Became Anita Ellis              The Very Best of Anita Ellis           Master Classics Records   USA371182697
    Of Me
465 I Wonder What Became Audrey Morris            Female Jazz Lounge                     Stardust Records          QMFMG1357669
    Of Me
466 I Wonder What Became Carol Lawrence           An Evening With Carol Lawrence         Master Classics           QMFME1398271
    Of Me
467 I Wonder What Became Carol Lawrence           The Ultimate Collection                Master Classics           QMFMF1310261
    Of Me
468 I’ve Got the World on a   Teddy Bunn          100 Jazz Guitar Favorites              Stardust Records
    String                    Teddy Bunn
469 I’ve Got the World on a   Anita O'Day         100 Vocal Classics                     Master Classics
    String
470 I’ve Got the World on a   Anita O'Day         100 Vocal Classics                     Master Classics           USA371226661
    String
471 I’ve Got the World on a   Anita O'Day         100 Vocal Classics                     Master Classics           USA371226597
    String
472 I’ve Got the World on a   Anita O'Day         All‐Star Jazz Music                    Cleopatra Records
    String
473 I’ve Got the World on a   Anita O'Day         Jazz Of The Century                    Cleopatra Records         QMDA71462380
    String
474 I’ve Got the World on a   Anita O'Day         Voices In Jazz & Lounge                Stardust Records          USA371654705
    String
475 I’ve Got the World on a   Art Tatum           Blue Skies                             Mocking Bird
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 32 of 74 Page ID #:239


                                                                        Exhibit D


                                                  Infringement Chart
#        Composition                   Artist                                     Album              Imprint         ISRC
476 I’ve Got the World on a   Art Tatum                 Blue Skies                        Mocking Bird
    String
477 I’ve Got the World on a   Art Tatum                 Piano Greats                      Stardust               USA560752622
    String
478 I’ve Got the World on a   Art Tatum                 Piano Greats                      Stardust               USA560752622
    String
479 I’ve Got the World on a   Art Tatum                 Rare Recordings                   Mocking Bird
    String
480 I’ve Got the World on a   Benny Carter              1954 ‐ The Very Best Of           Cleopatra Records      USA560730975
    String
481 I’ve Got the World on a   Billy Taylor Trio         Essential Jazz Masters            Master Classics        USA371188267
    String
482 I’ve Got the World on a   Billy Taylor Trio         Essential Jazz Masters            Master Classics        USA371188267
    String
483 I’ve Got the World on a   Billy Taylor Trio         Jazz of the 50's & 60's           Stereo Magic Records   QMBZ91366125
    String
484 I’ve Got the World on a   Bobbyhackett              Essentialjazzmasters(1950‐1959)   Stardust Records       QMFME1317289
    String
485 I’ve Got the World on a   Buddy Rich                Greatest Jazz Collection          Vintage Masters        USA561105616
    String
486 I’ve Got the World on a   Buster Bailey;Henry Red   The Ultimate Jazz Collection      Master Classics        USA371227836
    String                    Allen; Marty Napoleon
487 I’ve Got the World on a   Cab Calloway              Black Jazz Of The '30S & '40S     Master Classics        USA561054317
    String
488 I’ve Got the World on a   Cab Calloway              Black Jazz Of The '30s & '40s     Master Classics
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 33 of 74 Page ID #:240


                                                                      Exhibit D


                                                   Infringement Chart
#        Composition                   Artist                               Album                                 Imprint       ISRC
489 I’ve Got the World on a   Cab Calloway            Black Jazz Of The '30s & '40s                    Master Classics      USA561054317
    String
490 I’ve Got the World on a   Cab Calloway            Greatest Hits                                    Stardust             USA560890894
    String
491 I’ve Got the World on a   Cab Calloway            Greatest Hits                                    Stardust Records     USA560890894
    String
492 I’ve Got the World on a   Cab Calloway & His      100 Swing & Big Band Classics                    Master Classics      USA561052455
    String                    Cotton Club Orchestra
493 I’ve Got the World on a   Cab Calloway & His      100 Swing & Big Band Classics                    Master Classics
    String                    Cotton Club Orchestra
494 I’ve Got the World on a   Cab Calloway & His      100 Swing & Big Band Classics                    Master Classics      USA561052455
    String                    Cotton Club Orchestra
495 I’ve Got the World on a   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records
    String                    Orchestra
496 I’ve Got the World on a   Coleman Hawkins &       Essential Jazz Masters                           Master Classics      USA371155382
    String                    Henry
497 I’ve Got the World on a   Duke Ellington          Highlights                                       Mocking Bird
    String
498 I’ve Got the World on a   Duke Ellington          Highlights                                       Mocking Bird
    String
499 I’ve Got the World on a   Duke Ellington          I Can't Give You Anything                        Mocking Bird
    String
500 I’ve Got the World on a   Duke Ellington          I Can't Give You Anything But Love               Mocking Bird
    String
501 I’ve Got the World on a   Ella Fitzgerald         Greatest Hits                                    Cleopatra Records    USA560725381
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 34 of 74 Page ID #:241


                                                                  Exhibit D


                                                Infringement Chart
#        Composition                   Artist                          Album                        Imprint                ISRC
502 I’ve Got the World on a   Ella Fitzgerald     Greatest Hits                          Stardust
    String
503 I’ve Got the World on a   Ella Fitzgerald     Greatest Hits                          Stardust                      USA560725381
    String
504 I’ve Got the World on a   Ernie Henry         Essential Jazz Masters                 Vintage Masters               USA371560878
    String
505 I’ve Got the World on a   Ernie Henry         Essential Jazz Masters                 Vintage Masters               USA371560878
    String
506 I’ve Got the World on a   Erroll Garner       The Very Best Of                       Classic Music International
    String
507 I’ve Got the World on a   Frank Sinatra       100 Classics                           Classic Music International
    String
508 I’ve Got the World on a   Frank Sinatra       100 Classics                           Cleopatra Records             USV291367099
    String
509 I’ve Got the World on a   Frank Sinatra       Dean Martin & Friends                  Burning Fire
    String
510 I’ve Got the World on a   Frank Sinatra       Essential Masters                      Classic Music International
    String
511 I’ve Got the World on a   Frank Sinatra       In Love With You                       Mocking Bird
    String
512 I’ve Got the World on a   Frank Sinatra       Rat Pack Golden Collection             Cleopatra Records             QMDA71337453
    String
513 I’ve Got the World on a   Frank Sinatra       Rat Pack Heroes                        Cleopatra Records             QMDA61322370
    String
514 I’ve Got the World on a   Frank Sinatra       The Songbook                           Classic Music International
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 35 of 74 Page ID #:242


                                                                      Exhibit D


                                                    Infringement Chart
#        Composition                       Artist                             Album                           Imprint              ISRC
515 I’ve Got the World on a   Frank Sinatra           The Ultimate Rat Pack Collection             Cleopatra Records           USA560736993
    String
516 I’ve Got the World on a   Frank Sinatra           The Ultimate Rat Pack Collection             Stardust
    String
517 I’ve Got the World on a   Ivie Anderson           Jazz & Entertainment Vocalist ‐ Me And You   Mocking Bird
    String
518 I’ve Got the World on a   Ivie Anderson           Jazz & Entertainment Vocalist ‐ Me And You   Mocking Bird
    String
519 I’ve Got the World on a   Jerry Lewis             Very Best Of                                 Cleopatra Records           USA560731147
    String
520 I’ve Got the World on a   Jerry Lewis             Very Best Of                                 Stardust                    USA560731147
    String
521 I’ve Got the World on a   Jill Corey              The Very Best of Jill Corey                  Cleopatra Records           USA371486553
    String
522 I’ve Got the World on a   Joe Roland              Essential Vibraphone Masters                 Master Classics             USA371183493
    String
523 I’ve Got the World on a   Joe Roland              No. 1 Retro Jazz & Blues                     Cleopatra Records           USV351374167
    String
524 I’ve Got the World on a   John Williams           Piano Essentials                             Vintage Masters             USA561290939
    String
525 I’ve Got the World on a   John Williams           Piano Essentials                             Vintage Masters             USA561290939
    String
526 I’ve Got the World on a   Johnny Mathis           Essential Early Works                        Rolled Gold Classics (UK)
    String
527 I’ve Got the World on a   Lee Wiley               Sings Rodgers & Hart And Harold Arlen        Cleopatra Records           US6R21315330
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 36 of 74 Page ID #:243


                                                                       Exhibit D


                                                  Infringement Chart
#        Composition                  Artist                                    Album                      Imprint                ISRC
528 I’ve Got the World on a   Lee Wiley                 Sings Rodgers & Hart and Harold Arlen   Master Classics
    String
529 I’ve Got the World on a   Lee Wiley                 The Very Best Of                        Vintage Masters Inc.
    String
530 I’ve Got the World on a   Lee Wiley                 The Very Best of Lee Wiley              Vintage Masters               USA561446302
    String
531 I’ve Got the World on a   Lena Horne                100 Vocal Classics                      Classic Music International
    String
532 I’ve Got the World on a   Leslie Hutchinson         Cabaret Classics                        Cleopatra Records             USA370938930
    String
533 I’ve Got the World on a   Leslie Uggams             The Very Best of Leslie Uggams          Master Classics               USA371133336
    String
534 I’ve Got the World on a   Louis Armstrong           Hipster Coffee & Jazz                   Cleopatra Records             US6R21466106
    String
535 I’ve Got the World on a   Louis Armstrong           Oldies Mega Hits Of The Jazz Era        Cleopatra Records             QM6MZ1411620
    String
536 I’ve Got the World on a   Louis Armstrong and his   100 Swing Jazz Classics                 Master Classics               USA371276596
    String                    Orchestra
537 I’ve Got the World on a   Louis Armstrong           100 Swing Jazz Classics                 Master Classics
    String                    Orchestra
538 I’ve Got the World on a   Louis Prima               The Best Of                             Stardust                      USA560744429
    String
539 I’ve Got the World on a   Louis Prima & Keely Smith The Best Of                             Stardust                      USA560744429
    String
540 I’ve Got the World on a   Lucy Ann Polk With The    The Essential Years 1950‐1953           Master Classics               USA371164571
    String                    Les Brown Orchestra
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 37 of 74 Page ID #:244


                                                                      Exhibit D


                                                     Infringement Chart
#        Composition                   Artist                                Album                                  Imprint       ISRC
541 I’ve Got the World on a   Marty Allen & Steve Rossi One More Time ‐ Hello Dere!                      Master Classics      USA371280461
    String
542 I’ve Got the World on a   Marty Gold               Memorial Day Orchestrals                          Cleopatra Records    US6R21347090
    String
543 I’ve Got the World on a   Marty Gold & His         Pieces Of Gold For Listening Dancing Relaxing     Cleopatra Records    USCHR1310027
    String                    Orchestra
544 I’ve Got the World on a   Marty Gold And His       Pieces of Gold for Listening, Dancing, Relaxing   Vintage Masters
    String                    Orchestra
545 I’ve Got the World on a   Max Kaminsky             Essential Jazz & Swing ‐ The 78 RPM Collection    Master Classics
    String
546 I’ve Got the World on a   Max Kaminsky             Essential Jazz & Swing ‐ The 78 Rpm Collection    Master Classics      USA561063913
    String
547 I’ve Got the World on a   Mel Tormé                Ten Best                                          Stardust             USA560771384
    String
548 I’ve Got the World on a   Mel Tormé                Ten Best                                          Stardust
    String
549 I’ve Got the World on a   Nancy Harrow Buck        Greatest Jazz Grooves                             Cleopatra Records    US6R21433123
    String                    Clayton'S Jazz Stars
550 I’ve Got the World on a   Oscar Peterson           The Best Of                                       Cleopatra Records    USA560744117
    String
551 I’ve Got the World on a   Oscar Peterson           The Best Of                                       Stardust             USA560744117
    String
552 I’ve Got the World on a   Philly Joe Jones         Essential Jazz Masters 1956‐1961                  Stardust
    String
553 I’ve Got the World on a   Phillyjoejones           Essentialjazzmasters1956‐1961                     Stardust Records     USCHR1332423
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 38 of 74 Page ID #:245


                                                                          Exhibit D


                                                 Infringement Chart
#        Composition                   Artist                                 Album                 Imprint            ISRC
554 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends              Cleopatra Records         USA560939098
    String
555 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends              Stardust Records
    String
556 I’ve Got the World on a   Teddy Wilson              Jazz Magic '56                   Master Classics           USA371156998
    String
557 I’ve Got the World on a   Teri Thornton             Somewhere In The Night (1963)    Screenland Records        USA371146781
    String
558 I’ve Got the World on a   The Charlie Shavers &     Essential Jazz Masters           Master Classics           USA371182874
    String                    Ray Bryant Quartet
559 I’ve Got the World on a   The Charlie Shavers and   Essential Jazz Masters           Master Classics           USA371182874
    String                    Ray Bryant Quartet
560 I’ve Got the World on a   The Ink Spots             Sing Their Hits                  Goldenlane Records
    String
561 I’ve Got the World on a   The Ink Spots             Sing Their Hits                  Goldenlane Records        QMFMG1365750
    String
562 I’ve Got the World on a   The Ink Spots             Sing Their Hits                  Goldenlane Records
    String
563 I’ve Got the World on a   The Tyree Glenn Quintet   Let's Have a Ball                Cleopatra Records         US6R21324006
    String
564 I’ve Got the World on a   The Tyree Glenn Quintet   Let's Have a Ball                Stardust                  US6R21324006
    String
565 I’ve Got the World on a   Tony Bennett              The Ultimate Live Performance    Stardust Records          USA371450112
    String
566 I’ve Got the World on a   Various Artists           Memorial Day Orchestrals         Holiday Classic Records
    String
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 39 of 74 Page ID #:246


                                                                      Exhibit D


                                                    Infringement Chart
#        Composition                    Artist                                 Album                  Imprint                ISRC
567 I’ve Got the World on a   Various Artists         Ultimate Big Band & Swing Classics   Cleopatra Records             QMDA71336039
    String
568 I’ve Got the World on a   Wild Bill Davis         The Ultimate Collection              Master Classics               USA371355171
    String
569 I’ve Got the World on a   Wild Bill Davis         The Ultimate Collection              Master Classics               USA371355171
    String
570 Ill Wind                  Al Cohn                 50+ Jazz Masters                     Classic Music International
571 Ill Wind                  Al Klink;Mundell        Guitar Jazz Essentials               Stardust Records              USA371387721
                              Lowe;Trigger Alpert
572 Ill Wind                  Art Blakey              Greatest Moments                     Cleopatra Records             USA560790759
573 Ill Wind                  Art Tatum               Classic Piano Solos (1934‐1937)      Mocking Bird
574 Ill Wind                  Art Tatum               Melody In F                          Mocking Bird
575 Ill Wind                  Art Tatum               Melody In F                          Mocking Bird
576 Ill Wind                  Art Tatum               Rare Recordings                      Mocking Bird
577 Ill Wind                  Art Tatum               The Ultimate Collection              Classic Music International
578 Ill Wind                  Billy Eckstine          The Very Best Of                     Classic Music International
579 Ill Wind                  Bob Wilber ‐ Bobby      The Voyager Room Tapes 1956‐1958     Master Classics Records       USA560938830
                              Hackett
580 Ill Wind                  Bobby Hackett           The Voyager Room Tapes 1956‐1958     Master Classics
581 Ill Wind                  Chico O’Farrill         Latin Jazz Explosion                 Vintage Masters Inc.          USA561310289
582 Ill Wind                  Chico O'Farrill         Latin Jazz Explosion                 Vintage Masters               USA561310289
583 Ill Wind                  Della Reese             Live In Hollywood, 1966              Stardust                      USA371530534
584 Ill Wind                  Della Reese             Live In Hollywood, 1966              Stardust Records              USA371530534
585 Ill Wind                  Della Reese             Live In Hollywood; 1966              Stardust Records              USA371530534
                       Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 40 of 74 Page ID #:247


                                                                  Exhibit D


                                            Infringement Chart
#        Composition            Artist                                    Album                    Imprint                ISRC
586 Ill Wind           Ella Fitzgerald            Essential Live Performances           Stardust Records              USA560957545
587 Ill Wind           Ella Fitzgerald & Louis    Vocal & Jazz Classics                 Master Classics               USA371169237
                       Armstrong
588 Ill Wind           Ella Fitzgerald & Louis    Vocal & Jazz Classics                 Master Classics               USA371169237
                       Armstrong
589 Ill Wind           Ella Fitzgerald & Louis    Vocal & Jazz Classics                 Master Classics               USA371169237
                       Armstrong
590 Ill Wind           Ernestine Anderson         Greatest Hits                         Vintage Masters               USA561191051
591 Ill Wind           Ernestine Anderson         Greatest Hits                         Vintage Masters
592 Ill Wind           Ernestine Anderson         The Very Best Of                      Classic Music International
593 Ill Wind           Flanders & Swann           The Best Of Comedy & Music            Soundtrack Classics
594 Ill Wind           Frank Sinatra              Lonesome Road                         Mocking Bird
595 Ill Wind           George Chakiris            Essential Masters                     Vintage Masters
596 Ill Wind           George Chakiris            Essential Masters                     Vintage Masters Inc.
597 Ill Wind           Hampton Hawes              Essential Jazz Masters                Stardust                      USA371423504
598 Ill Wind           Hampton Hawes              Essential Jazz Masters                Stardust Records              USA371423504
599 Ill Wind           Honi Gordon                Sunday At The Jazz Lounge             Cleopatra Records             QMFMG1478714
600 Ill Wind           Honi Gordon                Vocal & Jazz Essentials               Vintage Masters               US6R21224197
601 Ill Wind           Honi Gordon                Vocal & Jazz Essentials               Vintage Masters Inc.          US6R21224197
602 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters         Vintage Masters               USA561422619
603 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters         Vintage Masters Inc.
604 Ill Wind           Lean Horne                 Crooners & Divas ‐ Greatest Moments   Cleopatra Records             USA560692275
605 Ill Wind           Lena Horne                 100 Vocal Classics                    Classic Music International
                       Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 41 of 74 Page ID #:248


                                                                Exhibit D


                                              Infringement Chart
#        Composition           Artist                                   Album                    Imprint           ISRC
606 Ill Wind           Lena Horne               Anthology ‐ Deluxe Edition            Master Classics          USA560636794
607 Ill Wind           Lena Horne               Anthology ‐ Deluxe Edition            Master Classics          USA560636794
608 Ill Wind           Lena Horne               Billie Holiday & Friends              Stardust                 USA560659951
609 Ill Wind           Lena Horne               Black Jazz Of The '30s & '40s         Master Classics          USA561054304
610 Ill Wind           Lena Horne               Crooners & Divas ‐ Greatest Moments   Stardust Records         USA370965412
611 Ill Wind           Lena Horne               Crooners & Divas ‐ Greatest Moments   Stardust Records         USA370965412
612 Ill Wind           Lena Horne               Greatest Hits                         Cleopatra Records        QMFME1413672
613 Ill Wind           Lena Horne               The Best Female Voices Of The '50s    Master Classics          USA561015409
614 Ill Wind           Lena Horne               The Best Of The War Years             Cleopatra                USA370506116
615 Ill Wind           Lena Horne               The Best Of The War Years             Cleopatra Records (UK)
616 Ill Wind           Lena Horne               The Humphrey Bogart Era               Cleopatra Records        USA370504926
617 Ill Wind           Lena Horne               You're My Thrill                      Mocking Bird
618 Ill Wind           Lena Horne               You're My Thrill                      Mocking Bird
619 Ill Wind           Lennie Niehaus           '50s Jazz Classics                    Master Classics          USA371281644
620 Ill Wind           Lennie Niehaus           '50s Jazz Classics                    Master Classics          USA371281644
621 Ill Wind           Lennie Niehaus           The Essential Collection              Burning Fire
622 Ill Wind           Lennie Niehaus           Ultimate Jazz Collection              Master Classics          USA371272538
623 Ill Wind           Lennie Niehaus           Ultimate Jazz Collection              Master Classics          USA371272538
624 Ill Wind           Louis Armstrong Ella     Vocal & Jazz Classics                 Master Classics          USA371169237
                       Fitzgerald
625 Ill Wind           Margie Rayburn           Margie                                Stardust                 USCHR1398761
626 Ill Wind           Margie Rayburn           Margie                                Stardust Records         USCHR1398761
                       Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 42 of 74 Page ID #:249


                                                             Exhibit D


                                           Infringement Chart
#        Composition              Artist                              Album                  Imprint         ISRC
627 Ill Wind           Marilyn Moore         Vocal & Jazz Essentials              Vintage Masters        USA561320085
628 Ill Wind           Marilyn Moore         Vocal & Jazz Essentials              Vintage Masters Inc.   USA561320085
629 Ill Wind           Mundell Lowe          Guitar Jazz Essentials               Stardust Records       USA371387721
630 Ill Wind           Patrice Munsel        Unpredictable                        Master Classics        USA371197313
631 Ill Wind           Patrice Munsel        Unpredictable                        Master Classics        USA371197313
632 Ill Wind           Patrice Munsel        Unpredictable                        Master Classics        USA371197313
633 Ill Wind           Paul Desmond          Desmond Blue                         Cleopatra Records      QMBZ91357715
634 Ill Wind           Paul Desmond          Desmond Blue                         Stereo Magic
635 Ill Wind           Paul Desmond          The Very Best of Paul Desmond        Cleopatra Records      QMBZ91357759
636 Ill Wind           Peck Morrison;Stan    The Very Best ofStan Hope            Master Classics        USA371197668
                       Hope;Walter Perkins
637 Ill Wind           Rita Reys             The Very Best of Rita Reys           Cleopatra Records      QM6XS1575611
638 Ill Wind           Russ Garcia           Sounds In The Night                  Cleopatra Records      USV291378134
639 Ill Wind           Russ Garcia           Sounds in the Night                  Stardust               USV291378134
640 Ill Wind           Sid Bass              From Another World                   Master Classics        USA371197414
641 Ill Wind           Sid Bass              From Another World                   Master Classics        USA371197414
642 Ill Wind           Stan Hope             The Very Best of Stan Hope           Master Classics        USA371197668
643 Ill Wind           Stan Kenton           Jazz Legend of the Century           Stardust
644 Ill Wind           Stan Kenton           Jazz Legend Of The Century           Stardust Records       USA561285794
645 Ill Wind           Thad Jones            Essential Jazz Masters 1954‐1959     Vintage Masters        USA561446447
646 Ill Wind           Thad Jones            Essential Jazz Masters 1954‐1959     Vintage Masters Inc.
647 Ill Wind           The Blue Dahlia       The Blue Dahlia                      Stardust Records
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 43 of 74 Page ID #:250


                                                                         Exhibit D


                                                  Infringement Chart
#        Composition                  Artist                                   Album                             Imprint           ISRC
648 Ill Wind                 The Buddy DeFranco &        Pacific Standard (Swingin') Time!               Stardust Records      USA371560059
                             Tommy Gumina Quartet
649 Incompatibility          Augustine Rios,Ricardo      Jamaica (Original 1957 Cast Recording)          Soundtrack Classics   USA371417150
                             Montalban
650 It Was Written In The    Glenn Miller                The Complete Recorded Sessions                  Cleopatra Records     USA560717839
    Stars
651 It's Only A Paper Moon   Sammy Kaye & His           40'S Dance Party! Pop Music Jazz & Memories Of   Cleopatra Records     QMBZ91439651
                             Orchestra & Billy Williams The 1940'S
652 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot Waltz Mambo Tango &    Cleopatra Records     USA370994462
                                                     More
653 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot, Waltz, Mambo, Tango   Master Classics       USA370994462
                                                     & More
654 It's Only A Paper Moon   Benny Goodman & His         1940s Journey                                   Master Classics       USA370971179
                             Orchestra
655 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!               Goldenlane Records    USA561276425
                             Orchestra;Ella Fitzgerald
656 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!               Goldenlane Records    USA561101835
                             Orchestra;Ella Fitzgerald
657 It's Only A Paper Moon   Billy Williams;Sammy        100 Classic 1940S Memories                      Goldenlane Records    USA561011453
                             Kaye & His Orchestra
658 It's Only A Paper Moon   Bonnie Guitar               A Woman In Love                                 Vintage Masters       USA371634217
659 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar                  Goldenlane Records    USA371385595
660 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar                  Goldenlane Records    USA371385595
661 It's Only A Paper Moon   Bud Freeman                 Essential Jazz Masters                          Master Classics       USA371272205
662 It's Only A Paper Moon   Buddy Rich                  Rich Voice                                      Burning Fire
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 44 of 74 Page ID #:251


                                                                       Exhibit D


                                                   Infringement Chart
#        Composition                  Artist                                 Album                    Imprint       ISRC
663 It's Only A Paper Moon   Buddy Rich                Rich Voice                          Stardust             USA371425835
664 It's Only A Paper Moon   Buddy Rich                Rich Voice                          Stardust Records     USA371425835
665 It's Only A Paper Moon   Buddy Rich                The Very Best of Buddy Rich         Vintage Masters
666 It's Only A Paper Moon   Buddy Rich                The Very Best of Buddy Rich         Vintage Masters      USA561105707
667 It's Only A Paper Moon   Cliff "Ukulele Ike"       Singin' In The Rain ‐ The Best Of   Stardust             USA560749210
                             Edwards
668 It's Only A Paper Moon   Cliff Ukulele Ike Edwards Singin In The Rain ‐ The Best Of    Cleopatra Records    USA560749210
669 It's Only A Paper Moon   Coleman Hawkins           Legends Of Jazz                     Master Classics      USA560904087
670 It's Only A Paper Moon   Coleman Hawkins           Legends Of Jazz                     Master Classics      USA560904087
671 It's Only A Paper Moon   Coleman Hawkins           The Ultimate Greatest Collection    Burning Fire
672 It's Only A Paper Moon   Conrad Thibault           Al Jolson ‐ Voices Of The Century   Vintage Masters      USA561291385
673 It's Only A Paper Moon   David Carroll             Essential Easy Listening            Master Classics
674 It's Only A Paper Moon   David Carroll             Essential Easy Listening            Master Classics      USA561002656
675 It's Only A Paper Moon   Dion & The Belmonds       Fly Me To The Moon                  Mocking Bird
676 It's Only A Paper Moon   Earl Grant                The Very Best of Earl Grant         Master Classics      USA371231405
677 It's Only A Paper Moon   Earl Grant                The Very Best of Earl Grant         Master Classics      USA371231405
678 It's Only A Paper Moon   Eddie Heywood             Music & The Moon Vol. 1             Stardust Records     USA371194850
679 It's Only A Paper Moon   Eddie Heywood             Sentimental Memories                Cleopatra Records    USA560930399
680 It's Only A Paper Moon   Eddie Heywood             Sentimental Memories                Master Classics      USA560930399
681 It's Only A Paper Moon   Eddie Jefferson           Golden Essentials                   Stardust Records     USA371572917
682 It's Only A Paper Moon   Eddie Pierce;Charlie Davis At The Hop                         Goldenlane Records   USA560914229
683 It's Only A Paper Moon   Ella Fitzgerald           Great American Songbook             Vintage Masters      USA561190935
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 45 of 74 Page ID #:252


                                                                          Exhibit D


                                                   Infringement Chart
#        Composition                  Artist                                   Album                               Imprint         ISRC
684 It's Only A Paper Moon   Ella Fitzgerald              Great American Songbook                       Vintage Masters
685 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                 Cleopatra Records      USA560725384
686 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                 Stardust               USA560725384
687 It's Only A Paper Moon   Ella Fitzgerald              The No. 1 American Songbook Ever!             Goldenlane Records     USA561276425
688 It's Only A Paper Moon   Ella Fitzgerald Billy May    The No 1 American Songbook Ever               Goldenlane Records     USA561276425
                             His Orchestra
689 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records      USA561276425
                             & His Orchestra
690 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records      USA561276425
                             & His Orchestra
691 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records      USA561276425
                             & His Orchestra
692 It's Only A Paper Moon   Ethel Waters                 Archive Of American Popular Music 1946‐1951   Master Classics        USA371046119
693 It's Only A Paper Moon   Ethel Waters                 Classic Hollywood Jazz Era                    Stereo Magic Records   QMFME1445241
694 It's Only A Paper Moon   Ethel Waters                 Gangsters, Guns & Molls! Jazz of the 1940's   Stardust Records       USA371601972
695 It's Only A Paper Moon   Frankie Avalon               Ultimate Collection 1958‐1961                 Vintage Masters        USA561284562
696 It's Only A Paper Moon   George Roberts               Meet Mr. Roberts & Bottoms Up                 Stardust Records
697 It's Only A Paper Moon   George Roberts               Meet Mr. Roberts & Bottoms Up                 Stardust Records       USA371464064
698 It's Only A Paper Moon   Jack Sheldon;Joe             Essential Jazz Masters                        Master Classics        USA371228928
                             Maini;Kenny Drew
699 It's Only A Paper Moon   Jimmy Smith                  The Very Best of Jimmy Smith                  Stardust               USA560744306
700 It's Only A Paper Moon   Joe Maini                    Essential Jazz Masters                        Master Classics        USA561038229
701 It's Only A Paper Moon   Joe South                    The Early Years 1958‐1960                     Master Classics        USA371133200
702 It's Only A Paper Moon   John Kirby                   The Best Of 1937‐1945                         Master Classics        USA371276834
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 46 of 74 Page ID #:253


                                                                       Exhibit D


                                                     Infringement Chart
#        Composition                    Artist                                 Album                          Imprint            ISRC
703 It's Only A Paper Moon   Johnny Williams           World War II Golden Memories                   Master Classics
704 It's Only A Paper Moon   Johnny Williams, Sammy World War Ii Golden Memories                      Master Classics        USA371027669
                             Kaye & His Orchestra
705 It's Only A Paper Moon   Ken Colyer'S All Star     New Orleans Best ‐ Voodoo Jazz To Mardi Gras   Master Classics        QMFMF1304310
                             Jazzmen
706 It's Only A Paper Moon   Ken Colyer's All Star     New Orleans Best ‐ Voodoo Jazz to Mardi Gras   Master Classics
                             Jazzmen
707 It's Only A Paper Moon   Kenny Drew                Greatest Jazz Masters                          Vintage Masters        USA561139867
708 It's Only A Paper Moon   Kenny Drew                Greatest Jazz Masters                          Vintage Masters
709 It's Only A Paper Moon   Lee Wiley                 The Very Best of Lee Wiley                     Vintage Masters
710 It's Only A Paper Moon   Lee Wiley                 The Very Best of Lee Wiley                     Vintage Masters Inc.   USA561446310
711 It's Only A Paper Moon   Les Paul                  The Best Of                                    Cleopatra Records      USA560871921
712 It's Only A Paper Moon   Lionel Hampton            The Very Best of Lionel Hampton                Cleopatra Records      USA560736758
713 It's Only A Paper Moon   Lionel Hampton            Ultimate Hits                                  Cleopatra Records      QMFMG1398213
714 It's Only A Paper Moon   Maureen Evans             Birth Of The '60S                              Goldenlane Records     USA371423791
715 It's Only A Paper Moon   Maynard Ferguson          100 Trumpet Jazz Classics                      Stardust Records       USA371365913
716 It's Only A Paper Moon   Maynard Ferguson          50 Jazz Essentials                             Master Classics        USA561018294
717 It's Only A Paper Moon   Maynard Ferguson          50 Jazz Essentials                             Master Classics        USA561018294
718 It's Only A Paper Moon   Miles Davis               Midnight Groove                                Mocking Bird
719 It's Only A Paper Moon   Morgana King              The Ultimate Collection                        Master Classics        USA371348021
720 It's Only A Paper Moon   Morgana King              The Ultimate Collection                        Master Classics        USA371348021
721 It's Only A Paper Moon   Nat King Cole             Swingin' Jazz Classics ‐ Deluxe Edition        Cleopatra Records      US6R21466553
722 It's Only A Paper Moon   Nat King Cole             The Best Of                                    Cleopatra Records      USA560744379
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 47 of 74 Page ID #:254


                                                                          Exhibit D


                                                 Infringement Chart
#        Composition                 Artist                                   Album                                      Imprint                ISRC
723 It's Only A Paper Moon   Nat King Cole              The Greatest Collection                               Master Classics               USA371161596
724 It's Only A Paper Moon   Nat King Cole              The Greatest Collection                               Master Classics               USA371161596
725 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Burning Fire
726 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Classic Music International
727 It's Only A Paper Moon   Nat King Cole              The Ultimate Collection                               Rolled Gold Classics (UK)
728 It's Only A Paper Moon   Nat King Cole              Very Best Of                                          Cleopatra Records             USA560736973
729 It's Only A Paper Moon   Oscar Peterson; Ella       Oscar Peterson; Ella Fitzgerald; Jatp Lausanne 1953   Cleopatra Records             USA560659270
                             Fitzgerald; Barney Kessel; / Swiss Radio Days; Jazz Series Vol.15
                             Ray Brown; J.C. Heard
730 It's Only A Paper Moon   Pied Pipers                The Very Best Of                                      Classic Music International
731 It's Only A Paper Moon   Reg Owen                   Obsession ‐ Two Stereo Albums & Bonus Singles         Goldenlane Records            GBDAG1391956
732 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959               Stardust                      QMFMF1304225
733 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959               Stardust Records              QMFMF1304225
734 It's Only A Paper Moon   Sammy Kaye & His           100 Classic 1940s Memories                            Goldenlane Records
                             Orchestra
735 It's Only A Paper Moon   Sammy Kaye & His           40's Dance Party! Pop Music Jazz & Memories of        Magic Gold Records
                             Orchestra                  the 1940's
736 It's Only A Paper Moon   The Ames Brothers          Destination Moon & Other Favorites                    Master Classics               USA371167070
737 It's Only A Paper Moon   The Kenny Drew Trio        Jazz Essentials                                       Master Classics               USA371152912
738 It's Only A Paper Moon   The Mystics                Greatest Hits                                         Master Classics               USA371023307
739 It's Only A Paper Moon   The Mystics                Greatest Hits                                         Master Classics               USA371023307
740 It's Only A Paper Moon   The Nat King Cole Trio     The Macgregor Anthology                               Cleopatra Records             QMDA71491733
741 It's Only A Paper Moon   The Nat King Cole Trio     The Macgregor Anthology                               Photoplay Records
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 48 of 74 Page ID #:255


                                                                     Exhibit D


                                                 Infringement Chart
#        Composition                    Artist                             Album                                  Imprint            ISRC
742 It's Only A Paper Moon   Toots Thielemans        The Very Best of Toots Thielemans                 Cleopatra Records         QMFME1488370
743 It's Only A Paper Moon   Toots Thielemans        The Very Best of Toots Thielemans                 Stereo Magic
744 It's Only A Paper Moon   Toots Thielemans        The Whistler                                      Stardust Records          USA371417192
745 It's Only A Paper Moon   Toots Thielemans        The Whistler & His Guitar                         Stardust Records          USA371417192
746 It's Only A Paper Moon   Various Artists         Jazz Golden Collection                            Cleopatra Records         QMDA71337442
747 It's Only A Paper Moon   Various Artists         Masters Of Swing                                  Goldenlane Records        QMDA61582038
748 Kickin' The Gong Around Cab Calloway             Archive Of American Popular Music 1893‐1946       Master Classics           USA371044686
749 Kickin' The Gong Around Cab Calloway             Cotton Club ‐ 100 Classics                        Master Classics Records   USA371355146
750 Kickin' The Gong Around Cab Calloway & His       100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)    Stardust Records          USA371355469
                            Orchestra
751 Kickin' The Gong Around Cab Calloway & His       Cotton Club ‐ 100 Classics                        Master Classics
                            Orchestra
752 Kickin' The Gong Around Cab Calloway Orchestra   The Very Best of Cab Calloway And His Orchestra   Stardust                  USA560755506
753 Kickin' The Gong Around Louis Armstrong          Cocaine Blues                                     Goldenlane Records        USA560918046
754 Kickin' The Gong Around Louis Armstrong          Vintage Songs of Sex, Drugs & Cigarettes          Master Classics           USA560931221
755 Kickin' The Gong Around Louis Armstrong          Vintage Songs Of Sex, Drugs & Cigarettes          Master Classics           USA560931221
756 Kickin' The Gong Around Louis Armstrong          Vintage Songs Of Sex; Drugs & Cigarettes          Cleopatra Records         USA560931221
757 Kickin' The Gong Around Louis Armstrong          Vintage Songs Of Sex; Drugs & Cigarettes          Master Classics           USA560931221
758 Kickin' The Gong Around Louis Armstrong & His    100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)    Stardust Records          USA371355621
                            Orchestra
759 Last Night When We       Al Viola                Imagination                                       Cleopatra Records         USA561017816
    Were Young
760 Last Night When We       Al Viola                Imagination                                       Master Classics Records
    Were Young
                         Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 49 of 74 Page ID #:256


                                                                 Exhibit D


                                             Infringement Chart
#       Composition                 Artist                              Album               Imprint               ISRC
761 Last Night When We   Al Viola               Imagination                         Master Classics Records
    Were Young
762 Last Night When We   Andre Previn           The Best Of 1954‐1960               Master Classics           QMFME1377357
    Were Young
763 Last Night When We   André Previn           Essential Jazz Masters              Stardust Records
    Were Young
764 Last Night When We   André Previn           The Essential Collection            Stardust Records          USA371361392
    Were Young
765 Last Night When We   Bob Haggart;Bud        Essential Jazz Masters              Master Classics           USA371272197
    Were Young           Freeman;Dave
                         Frishberg;Don Lamond
766 Last Night When We   Carmen Mcrae           Greatest Hits                       Cleopatra Records         USA560790860
    Were Young
767 Last Night When We   Carmen Mcrae           Ladies Of Jazz                      Stardust Records          USA371456276
    Were Young
768 Last Night When We   Carmen Mcrae           Vocal Jazz Classics                 Master Classics           USA371288972
    Were Young
769 Last Night When We   Clifford Jordan        Essential Jazz Masters              Cleopatra Records         US6R21393418
    Were Young
770 Last Night When We   Clifford Jordan        Essential Jazz Masters              Stardust Records
    Were Young
771 Last Night When We   Helen Grayco           The Very Best of Helen Grayco       Cleopatra Records         USA371559291
    Were Young
772 Last Night When We   Jimmy Raney            Essential Guitar Jazz               Cleopatra Records         USA371299324
    Were Young
773 Last Night When We   Jimmy Raney            Essential Guitar Jazz               Master Classics Records
    Were Young
                           Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 50 of 74 Page ID #:257


                                                                    Exhibit D


                                               Infringement Chart
#       Composition                Artist                                   Album                    Imprint               ISRC
774 Last Night When We     Jimmy Raney              Essential Guitar Jazz                    Master Classics Records
    Were Young
775 Last Night When We     Johnny Nash              Composer'S Choice                        Cleopatra Records         USA371282258
    Were Young
776 Last Night When We     Johnny Nash              Composer's Choice                        Master Classics Records
    Were Young
777 Last Night When We     Johnny Nash              Composer's Choice                        Master Classics Records
    Were Young
778 Last Night When We     Patrice Munsel           Unpredictable                            Cleopatra Records         USA371197310
    Were Young
779 Last Night When We     Patrice Munsel           Unpredictable                            Master Classics Records
    Were Young
780 Last Night When We     Patrice Munsel           Unpredictable                            Master Classics Records
    Were Young
781 Last Night When We     Sarah Vaughan            Greatest Masters 1953‐1960               Vintage Masters           USA561275686
    Were Young
782 Last Night When We     The Hi‐Lo's              The Very Best Of                         Master Classics Records
    Were Young
783 Last Night When We     The Hi‐Lo's              The Very Best Of                         Master Classics Records
    Were Young
784 Last Night When We     The Hi‐Lo'S              The Very Best of The Hi‐Lo'S             Cleopatra Records         USA561056729
    Were Young
785 Learn to Croon         Alan Dale                The Very Best of Alan Dale               Master Classics Records   USA370936213
786 Learn to Croon         Les Allen & Henry Hall   British Jazz & Swing                     Stardust Records          QMFMG1340150
787 Leave the Atom Alone   Josephine Premice        Jamaica (Original 1957 Cast Recording)   Soundtrack Classics       USA371417159
788 Legalize My Name       Denise Darcel            Great Vocalists of the Big Band Era      Stardust Records          USCHR1366236
                           Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 51 of 74 Page ID #:258


                                                                  Exhibit D


                                               Infringement Chart
#         Composition               Artist                             Album                      Imprint                   ISRC
789 Legalize My Name       Denise Darcel         Hollywood Screen Stars Sing              Master Classics               USA371256241
790 Legalize My Name       Denise Darcel         The Actress Sings!                       Vintage Masters Inc.          USA561277402
791 Legalize My Name       Gertrude Niesen       The Best Of                              Cleopatra Records             QM6XS1600223
792 Legalize My Name       Gertrude Niesen       The Best Of                              Photoplay Records
793 Legalize My Name       Lizabeth Scott        Hollywood Screen Stars Sing              Master Classics               USA371256290
794 Legalize My Name       Lizabeth Scott        The Actress Sings!                       Vintage Masters Inc.          USA561277622
795 Legalize My Name       Lizabeth Scott        Ultimate Retro Jazz Lounge               Stardust Records              QMFMG1357885
796 Legalize My Name       Maxine Sullivan       The Very Best Of                         Master Classics
797 Legalize My Name       Maxine Sullivan       The Very Best of Maxine Sullivan         Master Classics Records       USA560935598
798 Let's Take A Walk      Jackie Paris          Sings Gershwin                           Classic Music International
    Around the Block
799 Let's Take A Walk      Jimmie Komack         Inside Me                                VINTAGE MASTERS INC.          USA371555640
    Around the Block
800 Let's Take A Walk      Jimmie Komack         Inside Me                                Vintage Masters Inc.
    Around the Block
801 Little Biscuit         Don Elliot            The Very Best Of Don Elliot              Classic Music International
802 Little Biscuit         Don Elliott           Essential Jazz Masters                   Master Classics
803 Little Biscuit         Don Elliott           Essential Jazz Masters                   Master Classics               USA371166113
804 Little Biscuit         Josephine Premice     Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417151
805 Minnie The Moocher's   Alice Babs            Teen Idol (Deluxe Edition)               Vintage Masters               USA371653221
    Weddin' Day
806 Minnie The Moocher's   Cab Calloway          Greatest Hits                            Stardust Records              USA560890892
    Weddin' Day
                           Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 52 of 74 Page ID #:259


                                                                     Exhibit D


                                                Infringement Chart
#       Composition                 Artist                                 Album                              Imprint              ISRC
807 Minnie The Moocher's   Cab Calloway & His        100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records         USA371355618
    Weddin' Day            Orchestra
808 Minnie The Moocher's   Cab Calloway & His        Cotton Club ‐ 100 Classics                       Master Classics          USA371355141
    Weddin' Day            Orchestra
809 Minnie The Moocher's   Cab Calloway & His        Vintage Memories                                 Master Classics          USA370915513
    Weddin' Day            Orchestra
810 Minnie The Moocher's   Mill's Blue Rhythm Band   Cocaine Blues                                    Goldenlane Records       USA560918064
    Weddin' Day
811 Minnie The Moocher's   Mill's Blue Rhythm Band   Vintage Songs of Sex, Drugs & Cigarettes         Master Classics          USA560931211
    Weddin' Day
812 Minnie The Moocher's   Mill's Blue Rhythm Band   Vintage Songs Of Sex, Drugs & Cigarettes         Master Classics          USA560931211
    Weddin' Day
813 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes         Cleopatra Records        USA560931211
    Weddin' Day
814 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes         Master Classics          USA560931211
    Weddin' Day
815 Minnie The Moocher's   Various Artists           Vintage Memories                                 Cleopatra Records        USA370915513
    Weddin' Day
816 Moanin' In The Mornin' Lee Wiley                 Sings Rodgers & Hart and Harold Arlen            Master Classics          US6R21315338
817 Moanin' In The Mornin' Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters          USA561446290
818 Moanin' In The Mornin' Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters Inc.
819 Monkey in the Mango    Ricardo Montalban         Jamaica (Original 1957 Cast Recording)           Soundtrack Classics      USA371417156
    Tree
820 Napoleon                                         Jamaica (Original 1957 Cast Recording)           Soundtrack Classics in   USA371417160
821 Napoleon               Blossom Dearie            All‐Star Jazz Music                              Cleopatra Records        QMBZ91355639
                          Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 53 of 74 Page ID #:260


                                                                   Exhibit D


                                             Infringement Chart
#        Composition               Artist                                Album                      Imprint                   ISRC
822 Napoleon              Blossom Dearie           Jazz Of The Century                      Cleopatra Records             QMDA71462398
823 Napoleon              Blossom Dearie           Voices In Jazz & Lounge                  Stardust Records              USA371654724
824 Napoleon              Don Elliott              Essential Jazz Masters                   Master Classics               USA371166116
825 Pity the Sunset       Lena Horne               Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417153
826 Pretty to Walk With   Don Elliott              Essential Jazz Masters                   Master Classics
827 Pretty to Walk With   Don Elliott              Essential Jazz Masters                   Master Classics               USA371166117
828 Pretty to Walk With   Don Elliott              Essential Jazz Masters                   Master Classics Records       USA371166117
829 Pretty to Walk With   Lena Horne               Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417148
830 Push de Button        Don Elliott              Essential Jazz Masters                   Master Classics
831 Push de Button        Don Elliott              Essential Jazz Masters                   Master Classics Records       USA371166109
832 Push de Button        Lena Horne               Greatest Hits                            Cleopatra Records             QMFME1413644
833 Push de Button        Lena Horne               Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417149
834 Raisin' The Rent      Ramona & Her Grand       Ramona & Her Grand Piano                 Cleopatra Records             QM6XS1575235
                          Piano
835 Raisin' The Rent      Ramona & Her Grand       Ramona & Her Grand Piano                 Photoplay Records
                          Piano
836 Savannah's Wedding    Adelaide Hall            Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417147
    Day
837 Stormy Weather        Art Tatum                The Ultimate Collection                  Classic Music International
838 Stormy Weather        Bea Wain                 The Very Best of Bea Wain                Master Classics Records       USA370945995
839 Stormy Weather        Betty Carter;The Richard Her Jazz Greats (1955‐1960)              Master Classics               USA371161129
                          Wess Orchestra
840 Stormy Weather        Billie Holiday           100 Greatest Billie Holiday Tracks       Classic Music International
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 54 of 74 Page ID #:261


                                                                  Exhibit D


                                          Infringement Chart
#       Composition            Artist                                   Album                              Imprint                ISRC
841 Stormy Weather    Billie Holiday            Essential Live Collection                       Cleopatra Records             USA560783644
842 Stormy Weather    Billie Holiday            Essential Live Collection                       Stardust
843 Stormy Weather    Billie Holiday            Magic Memories                                  Classic Music International
844 Stormy Weather    Billie Poole              Vocal Jazz Essentials                           Master Classics               USV351324021
845 Stormy Weather    Billie Poole              Vocal Jazz Essentials                           Master Classics               USV351324021
846 Stormy Weather    Billie Poole Junior Mance Confessin' The Blues!                           Vintage Masters               USA561445660
                      Kenny Burrell
847 Stormy Weather    Billy Butterfield         Ultimate Collection (1944‐1961)                 Master Classics Records       USA371272160
848 Stormy Weather    Billy Eckstine            Classic Masters                                 Cleopatra Records             QMFMG1358613
849 Stormy Weather    Billy Eckstine            Classic Masters                                 Master Classics
850 Stormy Weather    Claude Gordon             Jazz For Jean‐Agers ‐ The Dazzling Trumpet Of   Stardust                      US6R21315125
                                                Claude Gordon And His Orchestra
851 Stormy Weather    Claude Hopkins            Essential Jazz Masters                          Stardust
852 Stormy Weather    Claude Hopkins            Essential Jazz Masters                          Stardust Records              USA371501072
853 Stormy Weather    Cleo Laine & John         Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
854 Stormy Weather    Cleo Laine & John         Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
855 Stormy Weather    Coleman Hawkins &         Essential Jazz Masters                          Master Classics               USA371155384
                      Henry
856 Stormy Weather    Connee Boswell            25 Classics 1932‐42                             Master Classics               USA371080456
857 Stormy Weather    Connie Haines             The Very Best of Connie Haines                  Master Classics               USA560982194
858 Stormy Weather    Connie Haines             The Very Best of Connie Haines                  Master Classics               USA560982194
859 Stormy Weather    Curtis Fuller             Essential Jazz Masters                          Master Classics
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 55 of 74 Page ID #:262


                                                              Exhibit D


                                         Infringement Chart
#       Composition            Artist                                 Album                  Imprint                ISRC
860 Stormy Weather    Curtis Fuller           Greatest Jazz Masters               Vintage Masters               USA561142355
861 Stormy Weather    Curtis Fuller           Greatest Jazz Masters               Vintage Masters
862 Stormy Weather    Curtis Fuller;Paul      Essential Jazz Masters              Master Classics               USA371231350
                      Chambers; Red Garland
863 Stormy Weather    Dave Bartholomew        Greatest Hits                       Cleopatra Records             QMDA71415229
864 Stormy Weather    Dave Bartholomew        Land Of A Thousand Dances           Goldenlane Records            USA560982988
865 Stormy Weather    Dave Bartholomew        My Ding‐A‐Ling R&B Essentials       Goldenlane Records            USA371373556
866 Stormy Weather    Dave Bartholomew        Rockin' R&B Classics                Goldenlane Records            USA560904254
867 Stormy Weather    Dave Bartholomew        The Very Best of Dave Bartholomew   Master Classics               QMFME1377221
868 Stormy Weather    Della Reese             100 Post‐War R&B Classics           Master Classics               USA371257425
869 Stormy Weather    Della Reese             And Friends                         Cleopatra Records             USA560752496
870 Stormy Weather    Della Reese             And Friends                         Stardust                      USA560752496
871 Stormy Weather    Della Reese             Cocktail Classics                   Cleopatra Records             USA560754996
872 Stormy Weather    Della Reese             Cocktail Classics                   Stardust                      USA560754996
873 Stormy Weather    Della Reese             Greatest Hits                       Burning Fire
874 Stormy Weather    Della Reese             The Very Best of Della Reese        Master Classics               USA371354394
875 Stormy Weather    Della Reese             The Very Best of Della Reese        Master Classics               USA371354394
876 Stormy Weather    Django Reinhardt        Greatest Hits                       Classic Music International
877 Stormy Weather    Django Reinhardt        Jazz Guitar Greats                  Classic Music International
878 Stormy Weather    Don Byas                The Jazz Master ‐ Dark              Mocking Bird
879 Stormy Weather    Duke Ellington          The Very Best of Duke Ellington     Cleopatra Records             USA560731010
880 Stormy Weather    Duke Ellington          The Very Best of Duke Ellington     Stardust
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 56 of 74 Page ID #:263


                                                              Exhibit D


                                             Infringement Chart
#       Composition            Artist                                Album                                 Imprint                ISRC
881 Stormy Weather    Duke Ellington & His     100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355587 (?
                      Orchestra
882 Stormy Weather    Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics
                      Orchestra
883 Stormy Weather    Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics               USA371063958
                      Orchestra
884 Stormy Weather    Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics               USA371063958
                      Orchestra
885 Stormy Weather    Eileen Farrell           The Very Best of Eileen Farrell                  Stardust                      USV351389008
886 Stormy Weather    Eileen Farrell           The Very Best of Eileen Farrell                  Stardust Records              USV351389008
887 Stormy Weather    Erroll Garner            The Very Best Of                                 Classic Music International
888 Stormy Weather    Ethel Water              Rain Songs                                       Master Classics               USA371281991
889 Stormy Weather    Ethel Waters             100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355565 (?
890 Stormy Weather    Ethel Waters             50 #1 Hits Of The '20S & '30S                    Master Classics               USA561002899
891 Stormy Weather    Ethel Waters             Cotton Club ‐ 100 Classics                       Master Classics               USA371355083
892 Stormy Weather    Ethel Waters             The Very Best Of 1921‐1947                       Cleopatra Records             USA560957566
893 Stormy Weather    Ethel Waters             The Very Best Of 1921‐1947                       Master Classics               USA560957566
894 Stormy Weather    Ethel Waters             Top Hits Of The 1930S Vol. 4                     Master Classics               USA371185471
895 Stormy Weather    Ethel Waters             Vintage Christmas Blues                          VINTAGE MASTERS INC.          US6R21208246
896 Stormy Weather    Etta James               50 Greatest Hits                                 Cleopatra Records             QMFMF1356344
897 Stormy Weather    Etta James               50 Greatest Hits                                 Rolled Gold Classics (UK)
898 Stormy Weather    Etta James               Greatest Masters 1955‐1962                       Stardust
899 Stormy Weather    Etta James               Greatest Masters 1955‐1962                       Stardust Records              QMFMF1356344
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 57 of 74 Page ID #:264


                                                             Exhibit D


                                         Infringement Chart
#       Composition           Artist                                Album                            Imprint                   ISRC
900 Stormy Weather    Etta James             Legend Collection                               Cleopatra Records             QMBZ91416546
901 Stormy Weather    Etta James             Legend Collection                               Magic Gold Records
902 Stormy Weather    Etta James             Maximum Jazz                                    Stardust Records              USA561327760
903 Stormy Weather    Etta James             Songbird ‐ The Very Best Of                     Vintage Masters               USA561178720
904 Stormy Weather    Etta James             Songbird ‐ The Very Best Of                     Vintage Masters               USA561178720
905 Stormy Weather    Etta James             The Roots of Etta James                         Rolled Gold Classics (UK)
906 Stormy Weather    Etta James             Ultimate Retro Jazz Lounge                      Stardust Records              QMFMG1357849
907 Stormy Weather    Etta James             Voice Of The Century                            Cleopatra Records             QMBZ91441676
908 Stormy Weather    Etta James             Voice of the Century                            Magic Gold Records
909 Stormy Weather    Frances Wayne & Neal   Essential Masters                               Vintage Masters               USA371486257
                      Hefti
910 Stormy Weather    Francis Langford       Flappers & Cabaret Jazz                         Cleopatra Records             QMDA61362687
911 Stormy Weather    Francis Langford       Girls Sing Jazz & Blues                         Cleopatra Records             QMBZ91394694
912 Stormy Weather    Francis Langford       Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters               USA561291720
                                             Era
913 Stormy Weather    Francis Langford       Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters               USA561310676
914 Stormy Weather    Franck Pourcel         Timeless Instrumental Classics                  Master Classics               USA371132921
915 Stormy Weather    Frank Sinatra          As Times Goes By                                Mocking Bird
916 Stormy Weather    Frank Sinatra          Essential Masters                               Classic Music International
917 Stormy Weather    Frank Sinatra          Great American Songbook                         Classic Music International
918 Stormy Weather    Frank Sinatra          The Great American Songbook                     Burning Fire
919 Stormy Weather    Frank Sinatra          The Songbook                                    Classic Music International
920 Stormy Weather    George Duning          Bell, Book & Candle (Original Motion Picture)   Soundtrack Classics
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 58 of 74 Page ID #:265


                                                               Exhibit D


                                           Infringement Chart
#       Composition           Artist                                  Album                            Imprint            ISRC
921 Stormy Weather    George Duning          Bell; Book & Candle (Original Motion Picture   Soundtrack Classics       USCHR1310207
                                             Soundtrack)
922 Stormy Weather    George Scott‐Wood      British Swing & Dance Of The 1930S             Master Classics           USA371184526
923 Stormy Weather    George Scott‐Wood      British Traditional Jazz                       Stardust Records          USA371201266
924 Stormy Weather    George Scott‐Wood      The Very Best Of (1933‐1941)                   Master Classics           USA371183218
925 Stormy Weather    George Scott‐Wood      The Very Best Of (1933‐1941)                   Master Classics Records   USA371183218
926 Stormy Weather    Ginny Simms            The Very Best of Ginny Simms                   Vintage Masters           USA561284914
927 Stormy Weather    Glenn Miller           Army Air Force Band                            Stardust
928 Stormy Weather    Glenn Miller           Big Band Christmas                             Stardust                  USA560720322
929 Stormy Weather    Glenn Miller           Big Band Christmas                             Stardust                  USA560720322
930 Stormy Weather    Glenn Miller           Legend Collection                              Magic Gold Records
931 Stormy Weather    Glenn Miller           The Centennial Anthology                       Master Classics           USA560652338
932 Stormy Weather    Glenn Miller           The Centennial Anthology                       Master Classics           USA560652338
933 Stormy Weather    Glenn Miller           The Ultimate Collection                        Stardust                  USA371089554
934 Stormy Weather    Glenn Miller           The Ultimate Collection                        Stardust Records          USA371089554
935 Stormy Weather    Glenn Miller           V‐Disc Jazz Essentials                         Cleopatra Records         USA560730542
936 Stormy Weather    Glenn Miller           V‐Disc Jazz Essentials                         Stardust Records          USA371023776
937 Stormy Weather    Glenn Miller & His     Gold Collection                                Master Classics           USA560696970
                      Orchestra
938 Stormy Weather    Glenn Miller & His     Gold Collection                                Master Classics           USA560696970
                      Orchestra
939 Stormy Weather    Golden Gate Quartet    Stormy Weather                                 Mocking Bird
940 Stormy Weather    Ida James              The Best Of                                    Cleopatra Records         QM6XS1600279
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 59 of 74 Page ID #:266


                                                            Exhibit D


                                          Infringement Chart
#       Composition            Artist                                 Album                          Imprint       ISRC
941 Stormy Weather    Ida James              The Best Of                                  Photoplay Records
942 Stormy Weather    Ike & Tina Turner      All Time Greatest Hits                       Cleopatra Records    USA560809747
943 Stormy Weather    Ike & Tina Turner      All Time Greatest Hits                       Goldenlane Records
944 Stormy Weather    Ike & Tina Turner      All Time Greatest Hits                       Goldenlane Records
945 Stormy Weather    Ike & Tina Turner      The Complete Soul Essentials                 Cleopatra Records    USA370913614
946 Stormy Weather    Ike & Tina Turner      The Complete Soul Essentials                 Cleopatra Records    USA370913614
947 Stormy Weather    Ike & Tina Turner      The Complete Soul Essentials                 Goldenlane Records
948 Stormy Weather    Ike & Tina Turner      The Complete Soul Essentials                 Goldenlane Records
949 Stormy Weather    Jimmy Deuchar          Essential Jazz Masters                       Cleopatra Records    USA561002747
950 Stormy Weather    Jimmy Deuchar          Essential Jazz Masters                       Master Classics      USA561002747
951 Stormy Weather    John Williams          Piano Essentials                             Vintage Masters      USA561290922
952 Stormy Weather    John Williams          Piano Essentials                             Vintage Masters      USA561290922
953 Stormy Weather    June Valli             The Ultimate Collection                      Master Classics      USA371298833
954 Stormy Weather    June Valli             The Ultimate Collection                      Master Classics      USA371298833
955 Stormy Weather    Junior Mance, Kenny    Confessin' the Blues!                        Vintage Masters
                      Burrell Billie Poole
956 Stormy Weather    Kay Starr              Essential Masters                            Stardust             QMFMG1315931
957 Stormy Weather    Kay Starr              Essential Masters                            Stardust Records     QMFMG1315931
958 Stormy Weather    Kay Starr              World War Ii ‐ Greatest Radio Songs Vol. 1   Cleopatra Records    USA560737099
959 Stormy Weather    Keely Smith            The Very Best of Keely Smith                 Burning Fire
960 Stormy Weather    Ken Griffin            Organ Skating Classics                       Master Classics      USA371224522
961 Stormy Weather    Ken Griffin            Vintage Organ Classics                       Master Classics      USA371097701
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 60 of 74 Page ID #:267


                                                           Exhibit D


                                        Infringement Chart
#       Composition            Artist                            Album                                     Imprint                ISRC
962 Stormy Weather    Ken Griffin         Vintage Organ Classics                                Master Classics               USA371097701
963 Stormy Weather    Ken Griffin         Vintage Organ Greats                                  Master Classics               USA371323053
964 Stormy Weather    Ken Griffin         Vintage Organ Greats                                  Master Classics               USA371323053
965 Stormy Weather    Lee Wiley           Sings Rodgers & Hart And Harold Arlen                 Cleopatra Records             US6R21315329
966 Stormy Weather    Lee Wiley           Sings Rodgers & Hart and Harold Arlen                 Master Classics               US6R21315329
967 Stormy Weather    Lee Wiley           The Very Best of Lee Wiley                            Vintage Masters
968 Stormy Weather    Lee Wiley           The Very Best of Lee Wiley                            Vintage Masters               USA561446262
969 Stormy Weather    Lena Horne          100 Vocal Classics                                    Classic Music International
970 Stormy Weather    Lena Horne          Big Bands Swing & The Ladies Sing                     Cleopatra Records             USA560990454
971 Stormy Weather    Lena Horne          Big Bands Swing & The Ladies Sing                     Master Classics               USA560990454
972 Stormy Weather    Lena Horne          Female Voices of the Silver Screen                    Soundtrack Classics           USA371654500
973 Stormy Weather    Lena Horne          Golden Memories                                       Classic Music International
974 Stormy Weather    Lena Horne          Greatest Hits                                         Cleopatra Records             QMFME1413677
975 Stormy Weather    Lena Horne          Ladies Of Jazz                                        Stardust                      USA371456236
976 Stormy Weather    Lena Horne          Ladies Of Jazz                                        Stardust Records              USA371456236
977 Stormy Weather    Lena Horne          Lena Like Latin & More                                Stardust                      USA560852488
978 Stormy Weather    Lena Horne          Lena Like Latin & More                                Stardust Records              USA560852488
979 Stormy Weather    Lena Horne          Popular Female Vocalists Of The 50'S Singing Into     Goldenlane Records            GBDAG9301678
                                          The 60'S ‐ Featuring Doris Day; Jeri Southern; Etta
                                          James; Timi Yuro; Dionne Warwick; Peggy Lee And
                                          Many Others
980 Stormy Weather    Lena Horne          Songs Performed By American Idols                     Big Eye Music
981 Stormy Weather    Lena Horne          Songs Performed By American Idols                     Cleopatra Records             USA560858938
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 61 of 74 Page ID #:268


                                                            Exhibit D


                                           Infringement Chart
 #      Composition             Artist                              Album                        Imprint                   ISRC
982 Stormy Weather    Lena Horne             The No. 1 American Songbook Ever!           Goldenlane Records            USA561276514
983 Stormy Weather    Lena Horne             The No. 1 American Songbook Ever!           Goldenlane Records            USA561101924
984 Stormy Weather    Lena Horne             World War II Memories                       Master Classics               USA371072124
985 Stormy Weather    Lena Horne             World War Ii Memories                       Master Classics               USA371072124
986 Stormy Weather    Lena Horne             You're My Thrill                            Mocking Bird
987 Stormy Weather    Lena Horne             You're My Thrill                            Mocking Bird
988 Stormy Weather    Lenny Dee              Essential Organ Masters                     Cleopatra Records             USA560946956
989 Stormy Weather    Lenny Dee              Essential Organ Masters                     Master Classics               USA560946956
990 Stormy Weather    Leslie Uggams          The Very Best of Leslie Uggams              Master Classics               USA371133322
991 Stormy Weather    Mahlon Merrick         Seven Winds ‐ Music That Stirs Up A Storm   Cleopatra Records             US6R21382393
                      Orchestra
992 Stormy Weather    Nat King Cole          The Greatest Collection                     Master Classics               USA371161599
993 Stormy Weather    Peter Nero             Greatest Collection                         Vintage Masters               USA561155644
994 Stormy Weather    Peter Nero             Greatest Collection                         Vintage Masters
995 Stormy Weather    Phil Phillips          Sea Of Love                                 Classic Music International
996 Stormy Weather    Quincy Jones           Cool Jazz Essentials                        Master Classics               USA370942302
997 Stormy Weather    Quincy Jones           Cool Jazz Essentials                        Stardust Records              USA560909112
998 Stormy Weather    Quincy Jones           Essential Masters                           Cleopatra Records             USA560982430
999 Stormy Weather    Quincy Jones           Essential Masters                           Goldenlane Records            USA560982430
1000 Stormy Weather   Quincy Jones           Legendary Masters                           Cleopatra Records             QMFME1413727
1001 Stormy Weather   Quincy Jones & His     Essential Jazz Masters                      Vintage Masters               USA561106264
                      Orchestra
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 62 of 74 Page ID #:269


                                                                 Exhibit D


                                           Infringement Chart
 #      Composition           Artist                                  Album                             Imprint                ISRC
1002 Stormy Weather   Quincy Jones & His        Essential Jazz Masters                       Vintage Masters               USA561106264
                      Orchestra
1003 Stormy Weather   Randy Weston              Modern Art Of Jazz                           Cleopatra Records             USV291348955
1004 Stormy Weather   Red Garland               Bebop Jazz Legend                            Stardust
1005 Stormy Weather   Red Garland               Bebop Jazz Legend                            Stardust Records              USA561291116
1006 Stormy Weather   Roland Kirk               Essential Jazz Masters                       Vintage Masters
1007 Stormy Weather   Roland Kirk               Essential Jazz Masters                       Vintage Masters               USA561327472
1008 Stormy Weather   Roy Eldridge, Buddy Rich, Essential Jazz Masters                       Stardust Records              USA371486640
                      Herb Ellis, Oscar
                      Peterson, Ray Brown
1009 Stormy Weather   Sammy Price               100 Piano Jazz & Blues Classics              Master Classics               USA561024224
1010 Stormy Weather   Sammy Price               Piano Boogie Woogie Vol. 1                   Cleopatra Records             USA560860526
1011 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1012 Stormy Weather   Shirley Bassey            Early Productions '55‐'58                    Master Classics               USA371071351
1013 Stormy Weather   Shirley Bassey            Joe Meek Recordings                          Goldenlane Records            USA561224456
1014 Stormy Weather   Shirley Bassey            Kiss Me, Honey Honey, Kiss Me                Mocking Bird
1015 Stormy Weather   Shirley Bassey            Sing The Blues                               Mocking Bird
1016 Stormy Weather   Shirley Bassey            Sing The Blues                               Mocking Bird
1017 Stormy Weather   Shirley Bassey            Tallulah Bankhead ‐ Old Hollywood Jazz Era   Vintage Masters               USA561310641
1018 Stormy Weather   Shirley Bassey            The Joe Meek Productions                     Vintage Masters               USA561190036
1019 Stormy Weather   Shirley Bassey            The Ultimate Collection 1957‐1961            Stardust
1020 Stormy Weather   Shirley Bassey            The Very Best Of The 1950s                   Classic Music International
1021 Stormy Weather   Shirley Bassey            Ultimate Collection                          Rolled Gold Classics (UK)
                      Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 63 of 74 Page ID #:270


                                                             Exhibit D


                                          Infringement Chart
 #      Composition              Artist                            Album                            Imprint                ISRC
1022 Stormy Weather   Shirley Bassey        Voice Of The Century                         Cleopatra Records             QMDA71416165
1023 Stormy Weather   Shirley Bassey        Voice of the Century                         Magic Gold Records
1024 Stormy Weather   Sid Bass              From Another World                           Cleopatra Records             USA371197421
1025 Stormy Weather   Sid Bass              From Another World                           Master Classics               USA371197421
1026 Stormy Weather   Teri Thornton         Somewhere In The Night (1963)                Cleopatra Records             USA371146777
1027 Stormy Weather   Tex Beneke            Big Band Magic                               Stardust                      USV291308316
1028 Stormy Weather   Tex Beneke            Big Band Magic                               Stardust Records              USV291308316
1029 Stormy Weather   Tex Beneke            The Very Best Of                             Classic Music International
1030 Stormy Weather   The Charioteers       Greatest Hits                                Cleopatra Records             USV351346475
1031 Stormy Weather   The Four Freshmen     50 Greatest Hits                             Vintage Masters               USA561258777
1032 Stormy Weather   The Magnificent Men   Live                                         Goldenlane Records
1033 Stormy Weather   The Magnificent Men   Live                                         Goldenlane Records            USA371194689
1034 Stormy Weather   The Spaniels          Greatest Hits                                Classic Music International
1035 Stormy Weather   The Spaniels          Lost In Love                                 Mocking Bird
1036 Stormy Weather   The Spaniels          The American Rock N' Roll Platinum Edition   Master Classics               USA371485699
1037 Stormy Weather   The Spaniels          The Number # 1 Doo W                         Classic Music International
1038 Stormy Weather   The Spaniels          The Very Best Of The Spaniels                Classic Music International
1039 Stormy Weather   Three Admirals        Early Harmony Groups                         Cleopatra Records             USA560874036
1040 Stormy Weather   Various Artists       Golden Memories                              Cleopatra Records             USA560790914
1041 Stormy Weather   Various Artists       Hits Of The 40'S                             Cleopatra Records             QMDA61322436
1042 Stormy Weather   Various Artists       Maximum Jazz                                 Cleopatra Records             USA561327760
1043 Stormy Weather   Various Artists       Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records             USA561310641
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 64 of 74 Page ID #:271


                                                                       Exhibit D


                                                  Infringement Chart
 #        Composition                  Artist                                  Album                           Imprint              ISRC
1044 Stormy Weather           Various Artists          Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records           USA561310676
1045 Stormy Weather           Various Artists          The Great American Songbook                  Stardust                    USA560791174
1046 Stormy Weather           Various Artists          The No. 1 American Songbook Ever!            Cleopatra Records           USA561276514
1047 Stormy Weather           Various Artists          Top Hits Of The 1930S                        Cleopatra Records           USA560872970
1048 Stormy Weather           Vincent Edwards          Sings                                        Cleopatra Records           USA371556228
1049 Take It Slow, Joe        Henry "Red" Allen        The Ultimate Jazz Collection                 Master Classics
1050 Take It Slow, Joe        Lainie Kazan             The Love Album                               Master Classics
1051 Take It Slow, Joe        Lena Horne               Greatest Hits                                Cleopatra Records           QMFME1413673
1052 Take It Slow, Joe        Lena Horne               Jamaica (Original 1957 Cast Recording)       Soundtrack Classics         USA371417154
1053 The Devil and the Deep   Joe Newman, Connie       All Time Jazz Legends                        Cleopatra Records           QMDA71415131
     Blue Sea                 Kay, Eddie Jones
1054 The Devil and the Deep   Al Porcino Rickie Kamuca Essential Jazz Masters 1954‐1959             Cleopatra Records           USA561291023
     Blue Sea
1055 The Devil and the Deep   André Previn             Essential Jazz Masters                       Stardust                    USA561073272
     Blue Sea
1056 The Devil and the Deep   André Previn             Essential Jazz Masters                       Stardust Records            USA561073272
     Blue Sea
1057 The Devil and the Deep   André Previn             The Essential Collection                     Stardust                    USA371361370
     Blue Sea
1058 The Devil and the Deep   André Previn             The Essential Collection                     Stardust Records            USA371361370
     Blue Sea
1059 The Devil and the Deep   André Previn             The Essential Collection                     Stardust Records Internet   USA371361370
     Blue Sea
1060 The Devil and the Deep   Annie Ross               I Love Paris                                 Master Classics             USA371228703
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 65 of 74 Page ID #:272


                                                                   Exhibit D


                                                 Infringement Chart
 #       Composition                  Artist                             Album                           Imprint            ISRC
1061 The Devil and the Deep   Annie Ross           I Love Paris ‐ The Best Of                    Master Classics        USA371228703
     Blue Sea
1062 The Devil and the Deep   Annie Ross           I Love Paris ‐ The Best Of                    Master Classics        USA371228696
     Blue Sea
1063 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters        USA561179347
     Blue Sea
1064 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters
     Blue Sea
1065 The Devil and the Deep   Annie Ross           The Ultimate Collection                       Vintage Masters        USA561179391
     Blue Sea
1066 The Devil and the Deep   Ben Selvin & His     The Very Best Of                              Master Classics
     Blue Sea                 Orchestra
1067 The Devil and the Deep   Ben Selvin & His     The Very Best of Ben Selvin & His Orchestra   Master Classics        USA371080379
     Blue Sea                 Orchestra
1068 The Devil and the Deep   Ben Selvin & His     The Very Best of Ben Selvin & His Orchestra   Master Classics        USA371080379
     Blue Sea                 Orchestra
1069 The Devil and the Deep   Blossom Dearie       The Very Best of Blossom Dearie               Master Classics        USA371115260
     Blue Sea
1070 The Devil and the Deep   Blossom Dearie       The Very Best of Blossom Dearie               Master Classics
     Blue Sea
1071 The Devil and the Deep   Bobby Scott Trio     Early Jazz Sessions '54‐'55                   Vintage Masters        USA561105588
     Blue Sea
1072 The Devil and the Deep   Bobby Scott Trio     Early Jazz Sessions '54‐'55                   Vintage Masters        USA561105588
     Blue Sea
1073 The Devil and the Deep   Bobby Scott Trio     Early Jazz Sessions '54‐'55                   Vintage Masters Inc.   USA561105588
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 66 of 74 Page ID #:273


                                                                  Exhibit D


                                                Infringement Chart
 #       Composition                   Artist                           Album                       Imprint         ISRC
1074 The Devil and the Deep   Boswell Sisters     Shine On Harvest Moon                  Mocking Bird
     Blue Sea
1075 The Devil and the Deep   Buddy Cole          Hammond Organ Greats 1958‐1960         Vintage Masters        USA561138110
     Blue Sea
1076 The Devil and the Deep   Buddy Cole          Hammond Organ Greats 1958‐1960         Vintage Masters Inc.   USA561138110
     Blue Sea
1077 The Devil and the Deep   Buddy DeFranco      The Very Best of Buddy DeFranco        Master Classics        USA371277099
     Blue Sea
1078 The Devil and the Deep   Buddy DeFranco      The Very Best of Buddy DeFranco        Master Classics        USA371277099
     Blue Sea
1079 The Devil and the Deep   Buddy Rich          Rich Voice                             Burning Fire
     Blue Sea
1080 The Devil and the Deep   Buddy Rich          Rich Voice                             Stardust               USA371425847
     Blue Sea
1081 The Devil and the Deep   Buddy Rich          Rich Voice                             Stardust Records       USA371425847
     Blue Sea
1082 The Devil and the Deep   Buddy Rich          The Very Best of Buddy Rich            Vintage Masters
     Blue Sea
1083 The Devil and the Deep   Buddy Rich          The Very Best of Buddy Rich            Vintage Masters        USA561105712
     Blue Sea
1084 The Devil and the Deep   Cab Calloway        Black Jazz Of The '30s & '40s          Master Classics        USA561054388
     Blue Sea
1085 The Devil and the Deep   Cab Calloway        Greatest Hits                          Stardust               USA560890890
     Blue Sea
1086 The Devil and the Deep   Cab Calloway        Greatest Hits                          Stardust Records       USA560890890
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 67 of 74 Page ID #:274


                                                                      Exhibit D


                                                   Infringement Chart
 #       Composition                  Artist                                 Album                             Imprint          ISRC
1087 The Devil and the Deep   Cab Calloway            The Devil Inside                                 Goldenlane Records   USA371574483
     Blue Sea
1088 The Devil and the Deep   Cab Calloway            The Devil'S Songbook                             Goldenlane Records   USA371069681
     Blue Sea
1089 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930S                            Cleopatra Records    USA560872980
     Blue Sea
1090 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930s Vol. 4                     Master Classics      USA371185481
     Blue Sea
1091 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930S Vol. 4                     Master Classics      USA371185481
     Blue Sea
1092 The Devil and the Deep   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)   Stardust Records     USA371355489
     Blue Sea                 Orchestra
1093 The Devil and the Deep   Carmen Mcrae;Ray        Vocal Jazz Classics                              Master Classics      USA371288948
     Blue Sea                 Bryant
1094 The Devil and the Deep   Claude Williamson       Essential Jazz Masters                           Master Classics      USA371184552
     Blue Sea
1095 The Devil and the Deep   Claude Williamson;Max   Essential Jazz Masters                           Master Classics      USA371184552
     Blue Sea                 Bennett; Stan Levey
1096 The Devil and the Deep   Connie Kay;Eddie        No. 1 Classic Jazz & Swing Album                 Stardust Records     USA561180069
     Blue Sea                 Jones;Joe Newman
1097 The Devil and the Deep   Connie Kay;Eddie        Soft Swingin' Jazz                               Master Classics      USA371223533
     Blue Sea                 Jones;Joe Newman
1098 The Devil and the Deep   Donald Byrd             100 Trumpet Jazz Classics                        Stardust Records     USA371365891
     Blue Sea
1099 The Devil and the Deep   Donald Byrd             The Very Best of Donald Byrd                     Master Classics      USA371036112
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 68 of 74 Page ID #:275


                                                                   Exhibit D


                                                  Infringement Chart
 #       Composition                   Artist                            Album                   Imprint          ISRC
1100 The Devil and the Deep   Donald Byrd           The Very Best of Donald Byrd         Master Classics      USA371036112
     Blue Sea
1101 The Devil and the Deep   Eddy Duchin & His     50 All‐Time Greatest Hits            Master Classics      USA371063942
     Blue Sea                 Orchestra
1102 The Devil and the Deep   Eddy Duchin & His     50 All‐Time Greatest Hits            Master Classics      USA371063942
     Blue Sea                 Orchestra
1103 The Devil and the Deep   Four Vagabonds        The Very Best Of                     Goldenlane Records
     Blue Sea
1104 The Devil and the Deep   Frankie Trumbauer     100 Swing & Big Band Classics        Master Classics      USA561052476
     Blue Sea
1105 The Devil and the Deep   Frankie Trumbauer     Swing & Jazz Essentials              Master Classics      USA370954233
     Blue Sea
1106 The Devil and the Deep   Helen Forrest         World War II Golden Memories         Master Classics
     Blue Sea
1107 The Devil and the Deep   Jackie Davis          100 Organ Classics                   Master Classics      USA371229606
     Blue Sea
1108 The Devil and the Deep   Jackie Davis          Hammond Organ Classics               Cleopatra Records    USA371161396
     Blue Sea
1109 The Devil and the Deep   Jackie Davis          Hammond Organ Classics               Master Classics      USA371161396
     Blue Sea
1110 The Devil and the Deep   Jackie Davis          Hammond Organ Classics               Master Classics      USA371161396
     Blue Sea
1111 The Devil and the Deep   Jimmy Deuchar         Essential Jazz Masters               Cleopatra Records    USA561002762
     Blue Sea
1112 The Devil and the Deep   Jimmy Deuchar         Essential Jazz Masters               Master Classics      USA561002762
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 69 of 74 Page ID #:276


                                                                  Exhibit D


                                                 Infringement Chart
 #       Composition                  Artist                               Album                                  Imprint            ISRC
1113 The Devil and the Deep   Jimmy Deuchar        Essential Jazz Masters                              Master Classics           USA561002762
     Blue Sea
1114 The Devil and the Deep   Joe Newman           Greatest Jazz Memories                              Stereo Magic Records      QMBZ91394959
     Blue Sea
1115 The Devil and the Deep   Joe Newman           Soft Swingin' Jazz                                  Master Classics Records   USA371223533
     Blue Sea
1116 The Devil and the Deep   Joe Newman           The Best Of Jazz Lounge                             Cleopatra Records         QMDA61475848
     Blue Sea
1117 The Devil and the Deep   Joe Newman           The Ultimate Jazz Collection                        Vintage Masters
     Blue Sea
1118 The Devil and the Deep   Joe Newman           The Ultimate Jazz Collection                        Vintage Masters           USA561138851
     Blue Sea
1119 The Devil and the Deep   John Green & His     They Shoot Horses Don'T They? (Musical Highlights   Master Classics           USA371220193
     Blue Sea                 Orchestra            From The Original Soundtrack)
1120 The Devil and the Deep   John Green & His     They Shoot Horses Don'T They? (Musical Highlights   Master Classics           USA371220193
     Blue Sea                 Orchestra            From The Original Soundtrack)
1121 The Devil and the Deep   John Williams        Piano Essentials                                    Vintage Masters           USA561290928
     Blue Sea
1122 The Devil and the Deep   John Williams        Piano Essentials                                    Vintage Masters           USA561290928
     Blue Sea
1123 The Devil and the Deep   June Richmond        Jazz Masters In Paris                               Stardust                  USA560814529
     Blue Sea
1124 The Devil and the Deep   Lee Wiley            Sings Rodgers & Hart and Harold Arlen               Master Classics           US6R21315339
     Blue Sea
1125 The Devil and the Deep   Lee Wiley            The Very Best of Lee Wiley                          Vintage Masters
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 70 of 74 Page ID #:277


                                                                      Exhibit D


                                                   Infringement Chart
 #       Composition                      Artist                              Album                               Imprint                ISRC
1126 The Devil and the Deep   Lee Wiley               The Very Best of Lee Wiley                       Vintage Masters Inc.
     Blue Sea
1127 The Devil and the Deep   Lita Roza               Greatest Hits                                    Cleopatra Records             QM6XS1474094
     Blue Sea
1128 The Devil and the Deep   Louis Armstrong         Greatest Hits Of All Time                        Classic Music International
     Blue Sea
1129 The Devil and the Deep   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355615
     Blue Sea                 Orchestra
1130 The Devil and the Deep   Mary Lou Williams       The Art of Mary Lou Williams                     Stardust                      QMFME1304920
     Blue Sea
1131 The Devil and the Deep   Mary Lou Williams       The Art of Mary Lou Williams                     Stardust Records              QMFME1304920
     Blue Sea
1132 The Devil and the Deep   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197226
     Blue Sea
1133 The Devil and the Deep   Matt Dennis             Essential Jazz Lounge                            Master Classics               USA371197226
     Blue Sea
1134 The Devil and the Deep   Med Flory               Essential Jazz Masters 1954‐1959                 Vintage Masters
     Blue Sea
1135 The Devil and the Deep   Mel Tormé               Ten Best                                         Stardust                      USA560771385
     Blue Sea
1136 The Devil and the Deep   Paul Weston             Relaxing Moods & Sounds                          Stardust                      QMFMG1304111
     Blue Sea
1137 The Devil and the Deep   Paul Weston             Relaxing Moods & Sounds                          Stardust Records              QMFMG1304111
     Blue Sea
1138 The Devil and the Deep   Paul Weston & His       Greatest Hits                                    Goldenlane Records
     Blue Sea                 Orchestra
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 71 of 74 Page ID #:278


                                                                      Exhibit D


                                                    Infringement Chart
 #       Composition                   Artist                               Album                               Imprint            ISRC
1139 The Devil and the Deep   Sonny Stitt              Essential Jazz Masters                        Vintage Masters
     Blue Sea
1140 The Devil and the Deep   Sonny Stitt              Essential Jazz Masters                        Vintage Masters Inc.      USA561402839
     Blue Sea
1141 The Devil and the Deep   Stan Kenton              In Concert                                    Cleopatra Records         USA560964557
     Blue Sea
1142 The Devil and the Deep   Stan Kenton              In Concert                                    Stardust Records
     Blue Sea
1143 The Devil and the Deep   Stan Kenton              Ten Best                                      Stardust
     Blue Sea
1144 The Devil and the Deep   Stan Kenton              Ten Best                                      Stardust                  USA560755007
     Blue Sea
1145 The Devil and the Deep   Teddy Wilson             Archive Of American Popular Music 1934‐1945   Master Classics           USA371056344
     Blue Sea
1146 The Devil and the Deep   The Boswell Sisters      Shine On Harvest Moon                         Mocking Bird
     Blue Sea
1147 The Devil and the Deep   The Boswell Sisters      The Very Best of The Boswell Sisters          Master Classics Records   USA560915837
     Blue Sea
1148 The Devil and the Deep   The Four Vagabonds       The Very Best Of                              Goldenlane Records
     Blue Sea
1149 The Devil and the Deep   The Four Vagabonds       The Very Best of The Four Vagabonds           Goldenlane Records        USA371443624
     Blue Sea
1150 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                  Stardust                  USA371112340
     Blue Sea
1151 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                  Stardust                  USA371112340
     Blue Sea
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 72 of 74 Page ID #:279


                                                                        Exhibit D


                                                   Infringement Chart
 #       Composition                      Artist                              Album                        Imprint               ISRC
1152 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                Stardust Records          USA371112340
     Blue Sea
1153 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                Stardust Records          USA371112340
     Blue Sea
1154 The Devil and the Deep   Various Artists           Jazz & Swing Of The Century                Cleopatra Records         QMBZ91358347
     Blue Sea
1155 The Devil and the Deep   Various Artists           Ultimate Big Band & Swing Classics         Cleopatra Records         QMDA71336060
     Blue Sea
1156 The Devil and the Deep   Various Artists           World War Ii Golden Memories               Master Classics           USA371027680
     Blue Sea
1157 The Devil and the Deep   Willie "The Lion" Smith   The Very Best Of                           Master Classics
     Blue Sea
1158 The Devil and the Deep   Willie "The Lion" Smith   The Very Best Of                           Master Classics
     Blue Sea
1159 The Devil and the Deep   Willie "The Lion" Smith   The Very Best of Willie "The Lion" Smith   Master Classics Records   USA371273060
     Blue Sea
1160 The Eagle and Me         Ben Webster;Carmen        Vocal Jazz Classics                        Master Classics           USA371288962
                              Mcrae
1161 The Eagle and Me         Shirley Horn              Embers & Ashes ‐ Songs Of Love Lost        Stardust Records          USA371464418
1162 The Eagle and Me         Shirley Horn              Vocal Jazz Greats                          Vintage Masters           USA561139100
1163 The Eagle and Me         Will Holt                 Essential Masters                          Vintage Masters Inc.
1164 The Eagle and Me         Will Holt                 Essential Masters                          VINTAGE MASTERS INC.      USA371531449
1165 The Farmer's Daughter    Joe Newman                Soft Swingin' Jazz                         Master Classics Records   USA371223533
1166 Two Ladies in the Shade Ethel Azama                Exotic Dreams                              Stardus Records           QMFMF1303535
     of De Banana Tree
                             Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 73 of 74 Page ID #:280


                                                                  Exhibit D


                                                 Infringement Chart
 #        Composition                 Artist                             Album                                  Imprint               ISRC
1167 Two Ladies in the Shade Ethel Azama           Gone Surfing ‐ Ride Waves; Rock Out; Hang Ten        Cleopatra Records         QMFMF1402159
     of De Banana Tree
1168 Two Ladies in the Shade Ethel Azama           Kwanzaa                                              Holiday Classic Records   QMFMF1303535
     of De Banana Tree
1169 Two Ladies in the Shade Ethel Azama           Kwanzaa                                              Holiday Classic Records   USA371626649
     of De Banana Tree
1170 Two Ladies in the Shade Ethel Azama           Latin Club Hits Tropical Pop Urban Latino Dance      Cleopatra Records         USV291497235
     of De Banana Tree
1171 Two Ladies in the Shade Ethel Azama           Music To Watch Girls Go By                           Master Classics           QMFME1398550
     of De Banana Tree
1172 Two Ladies in the Shade Ethel Azama           Rare Female Vocal Cuts                               Stardust Records          QMFMG1304087
     of De Banana Tree
1173 Two Ladies in the Shade Ethel Azama           Rare Female Vocal Cuts                               Stardust Records          QMFMG1304087
     of De Banana Tree
1174 Two Ladies in the Shade Ethel Azama           Ultimate Latin Beats ‐ Spanish Latino Brazilian Bossa Cleopatra Records        US6R21452972
     of De Banana Tree                             Nova & Exotic Music Of South & Central America
1175 Two Ladies in the Shade Josephine Premice     Calypso Essentials                                   Vintage Masers Inc.       USA561311367
     of De Banana Tree
1176 Two Ladies in the Shade Mark Murphy           Hawaiian Luau Party 2014                             Cleopatra Records         QMFMF1429977
     of De Banana Tree
1177 Two Ladies in the Shade Mark Murphy           Meet Mark Murphy The Singing M                       Stardust Records          QMFMF1310074
     of De Banana Tree
1178 Two Ladies in the Shade Mark Murphy           Vocal Jazz (The Very Best Of)                        Cleopatra Records         QMFME1496461
     of De Banana Tree
1179 Two Ladies in the Shade Various Artists       Hollywood Movie Stars Sing                           Cleopatra Records         USV291488058
     of De Banana Tree
                              Case 2:20-cv-03952 Document 1-4 Filed 04/30/20 Page 74 of 74 Page ID #:281


                                                                       Exhibit D


                                                   Infringement Chart
 #        Composition                 Artist                                  Album                              Imprint            ISRC
1180 What Good Does It Do? Don Elliot                   Pure Retro Blues & Jazz                          Stardust Records       QMFMG1391459
1181 What Good Does It Do? Don Elliott                  Essential Jazz Masters                           Master Classics
1182 What Good Does It Do? Don Elliott                  Essential Jazz Masters                           Master Classics        USA371166118
1183 What Good Does It Do? Don Elliott                  Pure Retro Blues & Jazz                          Stardust Records
1184 What Good Does It Do? Ricardo Montalban            Jamaica (Original 1957 Cast Recording)           Soundtrack Classics    USA371417158
1185 What Good Does It Do? Skin Alley                   Skintight                                        Master Classics
1186 What Good Does It Do? Tony Bennett                 The Ultimate Live Performance                    Stardust Records       USA371450113
1187 What's Good About        James Shigeta             We Speak The Same Language                       Master Classics        USA371388165
     Goodbye?
1188 What's Good About        Nana Mouskouri            International Folk Songs                         Master Classics        US6R21347147
     Goodbye?
1189 Yankee Dollar            Josephine Premice         Jamaica (Original 1957 Cast Recording)           Soundtrack Classics    USA371417155
1190 You Said It              Ben Selvin & His          The Very Best of Ben Selvin & His Orchestra      Master Classics        USA371080383
                              Orchestra
1191 You Said It              Harold Arlen ‐ Red        Vintage Broadway Songs                           Vintage Masters        USA561336417
                              Nichols
1192 You Said It              Harold Arlen;Red Nichols Marilyn Miller ‐ Old Hollywood Jazz Era           Vintage Masters        USA561291459
1193 You Said It              Lee Wiley                 Sings Rodgers & Hart And Harold Arlen            Cleopatra Records      US6R21315343
1194 You Said It              Lee Wiley                 Sings Rodgers & Hart and Harold Arlen            Master Classics        US6R21315343
1195 You Said It              Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters        USA561446287
1196 You Said It              Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters Inc.   USA371080383
1197 You're A Builder Upper   Glen Gray & The Casa      100 Vocal & Jazz Classics ‐ Vol. 4 (1934‐1936)   Stardust Records       USA371355723
                              Loma Orchestra
1198 You're A Builder Upper   Julie Andrews             The Essential Collection                         Vintage Masters        USA561138950
